Exhibit 10.2
The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY ***.
EXECUTION COPY
 
 
 
SUPPLY AGREEMENT
between
Noven Pharmaceuticals, Inc.
and
P&G Pharmaceuticals, Inc.
and
P&G Pharmaceuticals, S.A.R.L.
 
 
 

 



--------------------------------------------------------------------------------



 



             
Article 1.
 
Definitions
    1  
 
           
Article 2.
 
Supply of Product
    10  
 
           
2.01
  Obligation     10  
2.02
  Exclusivity of Supply     11  
2.03
  Shelf Life     11  
2.04
  Regulatory Compliance     12  
2.05
  Child Labor and Forced Labor     12  
2.06
  Shipment     13  
2.07
  Environmental Standards     15  
2.08
  Documentation     15  
2.09
  Supply Of Materials     15  
2.10
  Supply Assurance/Business Continuity Planning     17  
2.11
  Funding for Purchase of Equipment     17  
2.12
  Notification of Supply Issues     19  
2.13
  Reporting Requirements     19  
2.14
  Labeling and Packaging of Supplied Products     19  
 
           
Article 3.
 
Quality Control and Testing
    19  
 
           
3.01
  Quality Assurance Agreement     19  
3.02
  Testing and Certificate of Analysis     20  
3.03
  Preservation Samples/Retained Samples     20  
3.04
  Quality Disputes; Acceptance and Return     20  
3.05
  Stability Testing     23  
3.06
  Customer Complaints     23  
3.07
  Inquiries and Requests for Inspection     24  
3.08
  Inspections     24  
3.09
  Validations     24  
3.10
  Cross Contamination Risk     24  
3.11
  Quality Assurance Key Elements     24  
 
           
Article 4.
 
Forecasts and Ordering
    25  
 
           
4.01
  Forecasting     25  
4.02
  Launch Order     27  
4.03
  Firm Orders     27  
4.04
  Batch Size     27  
4.05
  Annual Installed Capacity     29  
4.06
  Customer Service     29  
4.07
  Shortfalls     31  
4.08
  Failure to Deliver     32  
4.09
  Notice of Delay     32  
4.10
  Technical Assistance     32  
4.11
  Site Level Execution Agreement     32  

ii



--------------------------------------------------------------------------------



 



             
 
           
Article 5.
 
Prices and Payment Terms
    33  
 
           
5.01
  Price     33  
5.02
  Invoicing     33  
5.03
  Payment Terms     33  
5.04
  Adjustment Pursuant to Producer Price Index     33  
5.05
  Adjustment for Low Volume     34  
5.06
  Unprofitable Supply Terms     35  
5.07
  Adjustment for Modification of Specifications     36  
5.08
  Transfer Taxes     39  
5.09
  Continuous Improvement     40  
5.10
  Right to Audit     40  
 
           
Article 6.
 
Change Management
    42  
 
           
Article 7.
 
Authorizations
    43  
 
           
Article 8.
 
Liabilities
    43  
 
           
8.01
  Warranties; Disclaimer     43  
8.02
  NOVEN Indemnity     44  
8.03
  P&GP Indemnity     44  
8.04
  Certain Limitations     45  
8.05
  Disclaimer of Incidental Damages     46  
8.06
  Product Recalls     46  
8.07
  Notice and Opportunity to Defend     46  
 
           
Article 9.
 
Term and Termination
    47  
 
           
9.01
  Term     47  
9.02
  Certain Termination Events     47  
9.03
  Consequences of Termination     50  
9.04
  Survival     51  
 
           
Article 10.
 
Confidentiality, Public, Announcements, Intellectual Property
    51  
 
           
10.01
  Confidentiality     51  
10.02
  Public Announcements     54  
10.03
  License to Products     54  
 
           
Article 11.
 
Alternative Suppliers
    55  
 
           
11.01
  Qualification of Alternative Suppliers     55  
11.02
  Reasonable Assistance; Limited License     56  
11.03
  Royalties     58  
 
           
Article 12.
 
Steering Committee
    58  
 
           
Article 13.
 
General Provisions
    59  
 
           
13.01
  Force Majeure     59  
13.02
  Notices     60  
13.03
  Governing Law     60  
13.04
  Non-Waiver of Rights     60  
13.05
  Entire Agreement — Modifications     61  
13.06
  Agreement Precedence     61  
13.07
  Assignment     61  
13.08
  Partial Invalidity     62  
13.09
  Contractor Status     62  
13.10
  Disputes     63  
13.11
  Audits     64  
13.12
  Time Periods     64  
13.13.
  Expenses     64  
13.14
  Binding Effect; No Third Party Beneficiaries     65  
13.15
  Interpretation     65  
13.16
  Counterparts     65  

iii



--------------------------------------------------------------------------------



 



SUPPLY AGREEMENT
This Supply Agreement (together with the Schedules hereto, this “Agreement”) is
entered into as of this 14th day of August 2008 (the “Effective Date”), by and
between:
SELLER: Noven Pharmaceuticals, Inc., a company organized and existing under the
laws of Delaware, with a place of business at 11960 SW 144th Street, Miami, FL
33186 (hereinafter “NOVEN”); and
BUYER: Procter & Gamble Pharmaceuticals, Inc., a company organized and existing
under the laws of Ohio, with a place of business at One Procter and Gamble
Plaza, Cincinnati, OH 45202 (hereinafter, “P&GP Inc.”), and Procter & Gamble
Pharmaceuticals, S.A.R.L., a company organized and existing under the laws of
Switzerland, with a place of business at 47, Route de Saint-Gorges 1213
Petit-Lancy 1, Switzerland (hereinafter “P&GP SARL” and, together with P&GP
Inc., “P&GP”), on behalf of themselves and their Affiliates.
Background

0.01   P&GP intends to market and sell the Products (as defined herein) for use
in human prescription pharmaceuticals.   0.02   Subject to the terms and
conditions hereof, the parties have agreed that NOVEN will manufacture and
supply such Products to P&GP for use and sale. The NOVEN manufacturing site as
of the date of this Agreement designated for manufacture of Products is the
NOVEN address above (11960 SW 144th Street, Miami, FL 33186).   0.03   NOVEN and
P&GP are parties to the Development and License Agreement, dated as of June 30,
2008 (the “License Agreement”).

Article 1.   Definitions

  1.01   *** Batch” has the meaning set forth in Section 4.04(d).     1.02  
“Action Plan” has the meaning set forth in Section 4.06(b).     1.03  
“Additional Charges” has the meaning set forth in Section 4.04(c).

1



--------------------------------------------------------------------------------



 



  1.04   “Additional Products” has the meaning set forth in the License
Agreement.     1.05   “Affiliate” means, when used with respect to a Person, any
other Person directly or indirectly controlling, controlled by or under common
control with the subject Person. For purposes of this Agreement, “control” means
the direct or indirect ownership of over 50% of the outstanding voting
securities of a Person or the possession, direct or indirect, of the power to
direct or cause the direction of the management or policies of such Person
whether through the ownership of securities, contract or otherwise.     1.06  
“Agreement” has the meaning set forth in the Preamble.     1.07   “Alternate
Supplier” has the meaning set forth in Section 11.01.     1.08   “Annual
Installed Capacity” has the meaning set forth in Section 4.05.     1.09  
“Annual MA” has the meaning set forth in the Quality Assurance Agreement.    
1.10   “Applicable Law” means, with respect to any Person, any domestic or
foreign, federal, state or local statute, treaty, law, ordinance, rule,
regulation, administrative interpretation, order, writ, injunction, judicial
decision, decree or other requirement of any Governmental Authority applicable
to such Person or any of such Person’s respective properties, assets, officers,
directors, employees, consultants or agents (in connection with such officers’,
directors’, employees’, consultants’ or agents’ activities on behalf of such
Person).     1.11   “Audited Party” and “Auditing Party” have the meanings set
forth in Section 5.10(a).     1.12   “Batch” means, as to each Product, the
actual number of complete and usable units of such Product yielded from a
standard size kettle *** of raw materials as determined by applicable Regulatory
Authority validation requirements and blended for production of such Product, it
being understood and agreed that the actual yield obtained by NOVEN from any
such Batch will vary from time to time. The estimated number of units of the
T-Patch expected to be yielded from each Batch produced thereof, as of the
Effective Date, shall be as described in Schedule 2 hereto, as such schedule may
be amended, modified or otherwise supplemented from time to time in accordance
with the terms of this Agreement.

2



--------------------------------------------------------------------------------



 



  1.13   “Business Continuity Plan” has the meaning set forth in Section 2.10.  
  1.14   “Business Day” means a day other than a Saturday, Sunday or other day
on which commercial banks in New York, New York; Miami, Florida or Cincinnati,
Ohio are authorized or required by law to close.     1.15   “cGMP” means (i) the
current Good Manufacturing Practices as that term is defined in 21 C.F.R. Parts
210 and 211, as amended from time to time, and applicable guidance documents,
and (ii) good manufacturing practices as required by applicable regulations of
any Regulatory Authority.     1.16   “Complaint Notice” has the meaning set
forth in Section 3.04(a).     1.17   “Confidential Information” means all
secret, confidential or proprietary data, know-how and related information,
including (i) all INDs, NDAs, Regulatory Applications, Regulatory and Clinical
Materials and related filings, applications and data, the content of any
unpublished patent applications, operating methods and procedures, marketing,
manufacturing, distribution and sales methods and systems, sales figures,
pricing policies and price lists and other business information, (ii) all
information disclosed or accessed by the parties pursuant to the provisions of
this Agreement or the other Transaction Documents, (iii) information learned,
observed or otherwise acquired through site visits and discussions between NOVEN
and P&GP at each other’s facilities, including plant size, crew shifts, number
of lines, product shipments, lab procedures, new product development testing and
manufacturing processes and (iv) the terms and conditions of this Agreement and
the other Transaction Documents.     1.18   “Damages” means all liabilities,
demands, obligations, assessments, judgments, levies, losses, fines, penalties,
damages (including compensatory damages), costs and expenses, including
reasonable attorneys’, accountants’, investigators’, and experts’ fees and
expenses, reasonably sustained or incurred in connection with the defense or
investigation of any Proceedings (including any Proceedings to establish
insurance coverage).

3



--------------------------------------------------------------------------------



 



  1.19   “Development Agreement” has the meaning set forth in the License
Agreement.     1.20   “Disclosing Party” has the meaning set forth in
Section 10.01(a).     1.21   “Discretionary Change” has the meaning set forth in
Section 5.07(a).     1.22   “Effective Date” has the meaning set forth in the
Preamble.     1.23   “FDA” means the United States Food and Drug Administration
and any successor agency thereto.     1.24   “Fixed Order Date” has the meaning
set forth in Section 4.01(a).     1.25   “Fixed Zone” has the meaning set forth
in Section 4.01(c).     1.26   “GAAP” means, as of any time of determination,
accounting principles generally accepted in the United States, as in effect at
such time.     1.27   “Governmental Authority” means any foreign, domestic,
federal, territorial, state or local governmental authority, quasi-governmental
authority, instrumentality, court, government or self-regulatory organization
(including any national or international securities exchange), commission,
tribunal or organization or any regulatory, administrative or other agency, or
any political or other subdivision, department or branch of any of the
foregoing.     1.28   “Grace Period” has the meaning set forth in Section 5.05.
    1.29   “Gross Margin” means, with respect to any Product and with respect to
any period of determination, (i) the aggregate Purchase Price actually received
by NOVEN for such Product during such period, less (ii) NOVEN’s aggregate, fully
allocated cost of Raw Materials, labor and manufacture of such Product during
such period, as determined in accordance with GAAP.

4



--------------------------------------------------------------------------------



 



  1.30   “IND” means an Investigational New Drug Application, as defined in 21
C.F.R. § 312.3(b), filed by a Person with the FDA to obtain authorization to
develop, test and perform clinical trials of a product, together with any
amendments, correspondence or supplements thereto and incorporated therein.    
1.31   “Indemnified Party” has the meaning set forth in Section 8.07.     1.32  
“Indemnifying Party” has the meaning set forth in Section 8.07.     1.33   ***
has the meaning set forth in the License Agreement.     1.34   “Label Changes”
has the meaning set forth in Section 5.07(d).     1.35   “License Agreement” has
the meaning set forth in the Recitals.     1.36   “Manufacturing Audit” has the
meaning set forth the Quality Assurance Agreement.     1.37   “Milestone
Payments” has the meaning set forth in the License Agreement.     1.38  
“Monthly Targets” has the meaning set forth in Section 4.06(b).     1.39   “NDA”
means a New Drug Application, as defined in 21 C.F.R. § 314, filed by a Person
with the FDA to obtain FDA approval of a new drug or therapy, as the context
indicates, together with any amendments, correspondence or supplements thereto
and incorporated therein.     1.40   “Net Outside Sales” has the meaning set
forth in the License Agreement.     1.41   “NOVEN” has the meaning set forth in
the Preamble.     1.42   “NOVEN Indemnitees” has the meaning set forth in
Section 8.03.     1.43   “NOVEN Patents” has the meaning set forth in the
License Agreement.     1.44   “NOVEN Transfer Taxes” has the meaning set forth
in Section 5.08.

5



--------------------------------------------------------------------------------



 



  1.45   “Other Required Change” has the meaning set forth in Section 5.07(c).  
  1.46   “P&GP” has the meaning set forth in the Preamble.     1.47   “P&GP
Inc.” has the meaning set forth in the Preamble.     1.48   “P&GP SARL” has the
meaning set forth in the Preamble.     1.49   “P&GP Transfer Taxes” has the
meaning set forth in Section 5.08.     1.50   “Partial Batch Charges” has the
meaning set forth in Section 4.04(c).     1.51   “Person” means an individual, a
corporation, a general partnership, a limited partnership, a limited liability
company, a limited liability partnership, an association, a trust or any other
entity or organization, including a Governmental Authority.     1.52   “Planning
Horizon” has the meaning set forth in Section 4.01(d).     1.53   “PPI” has the
meaning set forth in Section 5.04.     1.54   “Printed Matter” means all printed
materials, including labeling and package inserts, affixed to and/or packaged
with any Products delivered to P&GP, including any labeling or other printed
matter required to be affixed to and/or packaged with any of the Products by any
Applicable Law or Regulatory Authority, as well as any discretionary labeling or
other printed matter designated by P&GP to be affixed to and/or packaged with
any of the Products.     1.55   “Proceedings” means governmental, judicial,
administrative or adversarial proceedings (public or private), litigation,
suits, arbitration, disputes, claims, causes of action or investigations.    
1.56   “Product” or “Products” means, collectively, (i) the ***, (ii) the
T-Patch, (iii) any Additional Products that become “Products” for purposes of
the License Agreement, and (iv) samples and placebos of the foregoing. For
purposes of clarity, it is agreed that “Products” shall not include any clinical
products delivered by NOVEN to P&GP pursuant to the Development Agreement or the
License Agreement.

6



--------------------------------------------------------------------------------



 



  1.57   “Purchase Order” has the meaning set forth in Section 4.03.     1.58  
“Purchase Price” has the meaning set forth in Section 5.01.     1.59   “Quality
Assurance Agreement” has the meaning set forth in Section 3.01.     1.60  
“Quality Assurance Key Elements” or “QAKE” has the meaning set forth in
Section 3.11.     1.61   “Raw Materials” means, with respect to any Product, all
active ingredients, starting materials, excipients and other ingredients used in
the manufacture of such Product, as well as all packaging, labeling and other
printed matter included in such Product.     1.62   “Receiving Party” has the
meaning set forth in Section 10.01(a).     1.63   “Required Change” has the
meaning set forth in Section 5.07(b).     1.64   “Regulatory and Clinical
Materials” means all documents, supporting materials and other materials
relating to the Regulatory Applications, any Regulatory Approval or other matter
required to be submitted to any Regulatory Authority in relation to the
Products, including the INDs and NDAs for the Products and documents, supporting
materials and other materials relating to any drug master file, investigators’
brochures, clinical studies, pre-clinical studies, safety data, adverse event
reports, questionnaires, consultants reports, correspondence (including
correspondence with any Regulatory Authority), batch reports, protocols,
specifications, quality assurance, quality control, customer queries and any
responses thereto, and any compilation or evaluations thereof, and question and
answer scripts.

7



--------------------------------------------------------------------------------



 



  1.65   “Regulatory Applications” means the applications submitted by P&GP or
its Related Parties to Regulatory Authorities seeking authorization or approval
for the development, manufacture, testing, storage, transport, marketing,
advertisement, promotion, sale, use, distribution or other disposal of the
Products in all or any portion of the Territory, including the INDs and the NDAs
for the Products.     1.66   “Regulatory Approval” means, as to each Product,
(i) with respect to the United States, the issuance of an approval letter (as
defined in 21 C.F.R. § 314.3(b)) by the FDA pursuant to 21 U.S.C. §355(c) and 21
C.F.R. § 314.105 approving the NDA for such Product and approving the Product
for manufacturing, marketing, sale, distribution and use in the United States,
irrespective of any post-marketing study commitments related to such Product,
and (ii) with respect to any territory outside of the United States, the
comparable issuance of approval by a Regulatory Authority for the manufacturing,
marketing, sale, distribution and use of such Product in such territory.    
1.67   “Regulatory Authority” means a Governmental Authority that has the
authority over the manufacture, use, storage, import, export, testing,
transport, marketing, sale or distribution of any of the Products in all or any
portion of the Territory, including the FDA and any counterparts to the FDA in
territories outside of the United States.     1.68   “Related Parties” means
P&GP’s Affiliates and permitted sublicensees. For purposes of clarification, it
is acknowledged and agreed that the term “Related Parties” does not include
distributors.     1.69   “Rolling Forecast” has the meaning set forth in
Section 4.01(a).     1.70   “Royalties” has the meaning set forth in the License
Agreement.     1.71   “Services” means, with respect to any Product,
formulation, stability testing, manufacture, packaging, printing and application
of labeling, testing prior to shipment (including but not limited to Raw
Materials, intermediate/work in process and finished goods testing) and storage
prior to loading of such Product onto the carrier approved by P&GP for shipment.

8



--------------------------------------------------------------------------------



 



  1.72   “Site Level Execution Agreement” or “SLEA” has the meaning set forth in
Section 4.11.     1.73   “SKU” has the meaning set forth in Section 4.03.    
1.74   “Specifications” means, with respect to any Product, the written methods,
procedures, specifications, tests and standards pertaining to the manufacture,
storage, labeling, packaging and/or testing of such Product, as such
Specifications may be subsequently amended pursuant to Article 6. Schedule 1
provides the Specifications for T-Patch as of the Effective Date. Specifications
for each other Product, including without limitation for ***, will be agreed
upon by the parties and attached as a Schedule hereto prior to launch of such
Product.     1.75   “Split Lot Charges” has the meaning set forth in
Section 4.04(b).     1.76   “Steering Committee” has the meaning set forth in
Article 12.     1.77   “Target Inventory Levels” has the meaning set forth in
Section 2.09(b).     1.78   “T-Patch” means the transdermal patch drug delivery
system developed by NOVEN ***, and shall include any minor improvements or
modifications to such product that do not require additional development work
(provided that clinical trials of the T-Patch and clinical work related to the
T-Patch performed by P&GP shall not be considered additional development work
for purposes of the foregoing phrase). For purposes of clarification, the term
“T-Patch” shall not include any product that may constitute an Additional
Product under the License Agreement.     1.79   *** means the transdermal patch
drug delivery system to be developed by NOVEN ***. For purpose of clarification,
the term *** shall not include any product that may constitute an Additional
Product under the License Agreement.

9



--------------------------------------------------------------------------------



 



  1.80   “Technology” has the meaning set forth in the License Agreement.    
1.81   “Term” has the meaning set forth in Section 9.01.     1.82   “Territory”
has the meaning set forth in the License Agreement.     1.83   “Third Party”
means any Person other than the parties hereto and their respective Affiliates
and, in the case of P&GP, any Related Party.     1.84   “Three-Year Forecast”
has the meaning set forth in Section 4.01(e).     1.85   “Transaction Documents”
means this Agreement, the License Agreement, any agreements or documents
prepared or executed pursuant to the transactions contemplated by such
agreements, any exhibits or attachments to any of the foregoing and any other
written agreement signed by NOVEN and P&GP that is expressly identified as a
Transaction Document, as any of the foregoing may be amended, supplemented or
otherwise modified from time to time.     1.86   “Transfer Taxes” means,
collectively, all taxes payable with respect to the manufacture, sale and
transportation of the Products hereunder that are imposed by a Governmental
Authority, including, without limitation, any sales, use, excise, value-added,
services, consumption and other taxes and duties incurred by reason of the
manufacture, sale and/or transportation of the Products under this Agreement.  
  1.87   “United States” means the United States of America and its territories
and possessions.

Article 2.   Supply of Product

  2.01   Obligation. Subject to the terms and conditions hereof, NOVEN shall
sell and supply the Products to P&GP, and P&GP shall purchase and receive
exclusively from NOVEN all of its requirements of each Product. Subject to the
terms and conditions hereof, NOVEN is responsible for providing the Services
with respect to each Product sold and purchased hereunder.

10



--------------------------------------------------------------------------------



 



  2.02   Exclusivity of Supply.     (a)   Subject to the terms and conditions of
this Agreement, NOVEN will not manufacture, sell or otherwise provide any
Product in any country with respect to which P&GP holds an exclusive license
under the License Agreement for any party other than P&GP, or any successor,
assignee, delegatee or partner of P&GP approved by NOVEN in accordance with this
Agreement or the License Agreement, during the Term.     (b)   Subject to the
terms and conditions hereof, NOVEN will be the exclusive supplier of the
Products.     2.03   Shelf Life.     (a)   All Product sold hereunder is
intended to bear at least *** months of its approved shelf life at the time of
loading of such Product onto the carrier approved by P&GP for shipment at
NOVEN’s manufacturing facility. NOVEN and P&GP will seek to collaborate during
supply chain planning discussions on the timing of manufacturing schedules and
placement of Purchase Orders to meet the shelf life requirements. Both P&GP and
NOVEN recognize that, from time to time, the *** months shelf life requirement
may not be achievable due to manufacturing or quality variances.     (b)   P&GP
shall have the right to refuse any shipment of Product that does not bear at
least *** months of its approved shelf life at the time of loading of such
Product onto the carrier approved by P&GP for shipment, provided that the
diminished shelf life is not due to any delay by P&GP. This Section 2.03(b) sets
forth NOVEN’s sole and exclusive liability, and P&GP’s sole and exclusive
remedy, with respect to any failure to meet the shelf life requirements set
forth in this Section 2.03 (provided that any Product refused by P&GP pursuant
to this Section 2.03(b) will be considered Product not delivered to P&GP for
purposes of Sections 4.07 and Section 9.02(c), and will be taken into account in
determining whether any shortage or failure of supply has occurred, in
accordance with the terms of those provisions).

11



--------------------------------------------------------------------------------



 



  (c)   The shelf life requirements set forth in this Section 2.03 are based
upon an approved shelf life of the Product of *** months. If the approved shelf
life for any Product is extended beyond *** months, the parties will discuss in
good faith a revision of the shelf life requirements under this Section 2.03
with respect to such Product. If, at initial launch for any Product, the
approved shelf life of such Product is less than *** months, the parties will
discuss in good faith a revision of the shelf life requirements set forth in
this Section 2.03, and NOVEN will use commercially reasonable efforts to assist
P&GP in obtaining approval for a minimum *** month shelf life.     2.04  
Regulatory Compliance. NOVEN shall ensure that all services, facilities and
equipment used in the manufacture, packaging, labeling, storage and testing of
Product prior to loading the Product onto the carrier approved by P&GP for
shipment at NOVEN’s manufacturing facility comply with all Applicable Laws and
regulations including but not limited to cGMPs.     2.05   Child Labor and
Forced Labor. NOVEN represents, warrants and covenants that:     (a)   NOVEN
does not and will not employ children, prison labor, indentured labor or bonded
labor or use corporal punishment or other forms of mental and physical coercion
as a form of discipline; and     (b)   to NOVEN’S knowledge, no suppliers or
subcontractors engaged by NOVEN in connection with the performance of Services
hereunder employ children, prison labor, indentured labor or bonded labor or use
corporal punishment or other forms of mental and physical coercion as a form of
discipline, and in the event NOVEN learns that any such supplier or
subcontractor has engaged in any of the foregoing, it shall use commercially
reasonable efforts to require such supplier or subcontractor to cease such
activities.

12



--------------------------------------------------------------------------------



 



    In the absence of any national or local law setting the minimum age, P&GP
and NOVEN agree to define “child” as less than 15 years of age. If national or
local law sets the minimum age below 15 years of age, but is in accordance with
exceptions under International Labor Organization Convention 138, the lower age
will apply.

  2.06   Shipment.     (a)   Except as set forth in Section 2.06(c) below, all
Product sold to P&GP hereunder shall be loaded by NOVEN onto P&GP’s designated
carrier for shipment at NOVEN’s manufacturing facility. NOVEN shall arrange for
P&GP’s designated carrier to receive each shipment of Product at NOVEN’s
manufacturing facility for delivery to P&GP’s designees and/or distribution
centers.     (b)   P&GP will provide to NOVEN all information necessary for
export and customs clearance of Product to be shipped to foreign countries.
NOVEN shall be responsible for completing any DEA forms and for physical
preparation of Product for shipment to P&GP’s designees and designated
distribution centers. With respect to any shipment of Product outside of the
United States, NOVEN shall be the exporter of record and will prepare export
paperwork for shipment to a customs broker within the United States designated
by P&GP in writing to NOVEN.     (c)   Shipment of Product shall be F.C.A.
(Incoterms 2000) NOVEN’s manufacturing facility for all export shipments and
Ex-Works (Incoterms 2000) NOVEN’s manufacturing facility for all U.S. shipments.
Notwithstanding any provision of this Agreement, risk of loss and damage to any
and all Product manufactured hereunder shall pass to P&GP upon loading of such
Product onto the carrier approved by P&GP for shipment at NOVEN’s manufacturing
facility. NOVEN

13



--------------------------------------------------------------------------------



 



      shall have no liability under this Agreement for any failure of any
carrier to deliver Product on or before the applicable Fixed Order Date so long
as NOVEN has loaded the Product onto such carrier no later than five
(5) Business Days prior to such Fixed Order Date, unless NOVEN is at fault for
any delays in delivery by such carrier (for example due to improper packing), in
which case the period of the delay caused by NOVEN shall be counted for purposes
of determining whether NOVEN has satisfied the requirements set forth in Section
4.06(a)(i). P&GP shall ensure that the storage conditions of each Product during
transportation are maintained in accordance with its Specifications. All
transportation costs associated with shipping Product from NOVEN’s manufacturing
facility shall be borne entirely by P&GP. NOVEN shall arrange for P&GP’s
designated carrier to receive each shipment of Product at NOVEN’s manufacturing
facility for delivery to P&GP’s distribution centers or other shipping locations
and P&GP shall arrange, directly with the carrier, the timing and method of
delivery to its distribution centers and other shipping locations. P&GP will
provide to NOVEN a list of preferred carriers and NOVEN shall use said carriers
unless P&GP’s designated carrier is not available, in which case NOVEN will
select an alternate carrier. In such case, NOVEN must receive P&GP’s approval
(not to be unreasonably withheld or delayed) prior to the use of any carrier
other than those designated by P&GP as preferred carriers in accordance with
this Section 2.06(c), and such approval by P&GP shall pertain only to the
approved shipment unless otherwise indicated by P&GP. Additional shipping costs
resulting from NOVEN’s expedited deliveries or use of alternate carriers in
order to comply with NOVEN’s obligations to expedite delivery, that are due to
the fault of NOVEN, will be at NOVEN’s expense. Any costs associated with any
other expedited deliveries, or any other use of an alternate carrier requested
or approved by P&GP, will be at P&GP’s expense.

14



--------------------------------------------------------------------------------



 



  2.07   Environmental Standards. NOVEN agrees to comply with all environmental
laws, ordinances, codes, rules, regulations and permits applicable to the
performance of Services hereunder.     2.08   Documentation. NOVEN shall
maintain and provide to P&GP copies of documentation relevant to the
manufacture, packaging, labeling, storage and testing of Product subject to and
in accordance with the terms and conditions of the Quality Assurance Agreement.
    2.09   Supply Of Materials.     (a)   NOVEN will exercise commercially
reasonable efforts to obtain all Raw Materials necessary to fulfill its
obligations to supply Product to P&GP hereunder.     (b)   NOVEN shall exercise
commercially reasonable efforts to develop, qualify (in accordance with the
Quality Assurance Agreement) and audit adequate sources to maintain a target
inventory safety stock of Raw Materials necessary to manufacture Product, the
minimum and maximum levels of which shall be set forth in the SLEA (the “Target
Inventory Levels”). P&GP shall be liable for any Raw Materials maintained
pursuant to this Agreement within the Target Inventory Levels set forth in the
SLEA, and, upon request of NOVEN, will reimburse NOVEN for NOVEN’s reasonable
out-of-pocket costs of any such Raw Materials not incorporated into Product
purchased by P&GP, subject to Section 5.07, Article 6 and Section 9.03(c), to
the extent applicable.     (c)   NOVEN shall exercise commercially reasonable
efforts to identify alternative vendors for Raw Materials; provided, that P&GP
hereby acknowledges and agrees that certain suppliers of Raw Materials to NOVEN
are or may be single-source vendors and that Raw Materials supplied to NOVEN may
not be reasonably available for purchase by NOVEN from any other vendor on terms
and conditions that meet NOVEN’s alternative raw materials acceptance

15



--------------------------------------------------------------------------------



 



      process. The parties shall cooperate through the Steering Committee to
prepare a summary plan outlining alternative sources of Raw Materials, including
contingency suppliers, and shall cooperate to update such summary plan annually
or more frequently as necessary to reflect any material changes thereto. The
parties shall work together through the Steering Committee to determine whether
qualification of additional vendors of Raw Materials is appropriate, to estimate
the amount of time required to qualify additional vendors of Raw Materials and
to effect any such qualifications to the extent deemed appropriate by the
Steering Committee; provided that all suppliers of Raw Materials shall meet
NOVEN’s and P&GP’s alternative raw materials acceptance process. All costs of
qualification of additional vendors of Raw Materials requested by either P&GP or
NOVEN shall be paid by the party making the request; provided that to the extent
such qualification is required as the result of a Force Majeure event, the costs
of qualification shall be shared by both parties.     (d)   NOVEN is responsible
to inspect, analyze or otherwise ensure that all Raw Materials meet NOVEN’s
specifications and standards for such Raw Materials and meet Applicable Laws and
regulations including but not limited to cGMPs, in accordance with the Quality
Assurance Agreement; provided, however, that P&GP shall be solely responsible
for the design and content (including without limitation artwork and text) of
all Printed Matter used in the manufacture of the Product, as further described
in the Quality Assurance Agreement.     (e)   In order to assist NOVEN in
fulfilling its obligations under this Agreement, and at NOVEN’s request, P&GP
may arrange for supply of one or more Raw Materials to NOVEN on terms reasonably
acceptable to NOVEN. In such event, P&GP and NOVEN shall cooperate to agree on
pricing and responsibilities for logistics procedures, losses and risks
associated with such Raw Materials.

16



--------------------------------------------------------------------------------



 



  2.10   Supply Assurance / Business Continuity Planning. NOVEN shall prepare,
within ninety (90) calendar days after submission of the first Regulatory
Application of a Product for marketing authorization in any country within the
Territory, a business continuity plan (“Business Continuity Plan”), the purpose
of which shall be to assess and reduce supply interruption risks associated with
supply of Product sold hereunder. Such a plan will include an analysis of risks
including but not limited to: failure or delay of land, water or air
transportation; governmental action; strikes or other labor disputes; accident,
fire, explosion, flood, storm or other acts of God; shortage of Raw Materials,
labor, fuel, power, inventory or machinery; technical failures, delay or failure
to perform by any supplier; or any other relevant factor as determined by NOVEN
in its sole discretion. The Business Continuity Plan will include commercially
reasonable action steps to reduce the likelihood or severity of risks considered
unacceptable. P&GP shall have the right to provide input into the Business
Continuity Plan. The Steering Committee will mutually agree on the approved
Business Continuity Plan to protect supply of Product. NOVEN will be responsible
for any costs and expenses associated with implementation of the Business
Continuity Plan as proposed by NOVEN, and P&GP shall reimburse NOVEN for its
costs and expenses associated with implementing any revisions to the Business
Continuity Plan proposed by P&GP.     2.11   Funding for Purchase of Equipment.
In order that NOVEN may perform its obligations herein, NOVEN may request that
P&GP consider providing, and P&GP may agree to provide to NOVEN, funding for the
purchase and installation of unique equipment/production parts and for
specialized facility modifications necessary to carry out the Services for the
Products. In the event that NOVEN requests and P&GP agrees to provide such
funding, the following provisions shall apply:

17



--------------------------------------------------------------------------------



 



  (a)   P&GP shall provide such funding to NOVEN as costs are incurred, approved
by P&GP and invoiced by NOVEN with supporting documentation. Such funding
provided by P&GP shall be in an amount sufficient to cover any sales or
transaction tax applicable to the purchase of the applicable equipment. P&GP
shall also pay, or reimburse to NOVEN, the cost of installation of any equipment
funded by P&GP hereunder.     (b)   Any equipment purchased using funds provided
to NOVEN by P&GP under this Section 2.11 will be for use by NOVEN exclusively in
the performance of Services for P&GP; provided that if another opportunity
arises to utilize such equipment for another customer, NOVEN may request P&GP’s
approval to so use such equipment, which shall be at P&GP’s sole discretion.    
(c)   All equipment purchased with such funds will be the property of NOVEN.
NOVEN will acquire and retain title to such equipment and will be responsible
for its maintenance and/or replacement in the event of loss or destruction.
NOVEN will use commercially reasonable efforts to maintain adequate insurance to
cover the replacement of equipment in the event of loss or destruction. In
addition, P&GP will have the option, commencing upon the later of the expiration
or termination of this Agreement or any extension(s) thereof, if any, and
continuing for three (3) months thereafter, to purchase at fair market value any
or all equipment purchased with funds provided to NOVEN by P&GP under this
Section 2.11. Such fair market value will be determined at the time such option
is exercised based on the cost of such equipment as invoiced from NOVEN to P&GP
less the amount of funding provided by P&GP under this Section 2.11 with respect
to such equipment. If P&GP exercises this option, the costs of removal,
restoration, if any, and transportation of the equipment will be borne by P&GP.
It is understood that NOVEN will not be required to refund installation costs
should the asset be removed by P&GP or released by P&GP under this
Section 2.11(c).

18



--------------------------------------------------------------------------------



 



  (d)   NOVEN will keep any and all equipment purchased with such funds free and
clear of all liens, claims, security interests, pledges, charges, mortgages,
deeds of trust, options, or other encumbrances of any kind including but not
limited to such liens arising out of or relating to provincial construction lien
legislation in Canada, U.S. state mechanic’s liens statutes, or similar
statutes.     2.12   Notification of Supply Issues. NOVEN will notify P&GP
promptly of any capacity or schedule changes, conflicts or risks reasonably
likely to affect its ability to supply Product forecasted and ordered by P&GP
hereunder pursuant to a forecast and Purchase Order submitted in accordance with
the provisions of Section 4.01 and Section 4.03. NOVEN shall use commercially
reasonable efforts to resolve such issues promptly and to allocate limited
materials and resources, including equipment and labor capacity, on a pro-rated
basis among its various products and customers.     2.13   Reporting
Requirements. NOVEN shall provide to P&GP such information and reports as may be
reasonably requested by P&GP and agreed to by NOVEN, in a format and on a
frequency to be agreed upon by the parties.     2.14   Labeling and Packaging of
Supplied Products. P&GP shall, at its own cost and expense, supply NOVEN with
the electronic and/or mechanical design of all text, artwork, specification
number, and other information to be used for all Printed Matter. P&GP shall
supply such materials, data and information to NOVEN on a timely basis so as not
to cause any delay in NOVEN’s manufacturing process.

    Article 3. Quality Control and Testing

  3.01   Quality Assurance Agreement. Simultaneously with, or as soon as
practicable after, the execution of this Agreement, the parties shall enter into
a Quality Assurance Agreement (the “Quality Assurance Agreement”) covering the
details of items such as, but not limited to, quality control procedures,
testing, quality

19



--------------------------------------------------------------------------------



 



      assurance, product and material release, change control, notifications,
deviations and similar activities. Such Quality Assurance Agreement may be
amended from time to time as provided therein or as otherwise agreed to in
writing by the parties without formal amendment to this Agreement.     3.02  
Testing and Certificate of Analysis. Before releasing any Batch of Product
hereunder, NOVEN shall test Product and check the compliance of such Batch with
the Specifications. Such compliance check shall be performed by NOVEN’s Quality
Assurance Control department and shall be certified by the head of such
department (or his/her designee). Copies of the certificate of analysis and cGMP
conformity certification, along with any other pertinent manufacturing or
testing documentation, shall be sent to P&GP in accordance with the terms and
conditions of the Quality Assurance Agreement.     3.03   Preservation Samples /
Retained Samples. NOVEN shall retain samples of Raw Materials and Product
supplied hereunder in accordance with the terms and conditions of the Quality
Assurance Agreement.     3.04   Quality Disputes; Acceptance and Return.     (a)
  Any claim by P&GP that any Product at the time it was loaded onto the carrier
approved by P&GP for shipment did not meet the warranties and representations
set forth in Section 8.01(a) must be made in writing to NOVEN within thirty
(30) days of delivery (for Product released in the United States) or within
sixty (60) days of delivery (for Product released outside the United States).
Notwithstanding the foregoing, with respect to any latent defect (i.e., any
failure of a Product to meet the applicable requirements set forth in the
Specifications which is not determinable by testing upon physical arrival of the
Product at P&GP’s distribution center in accordance with standard quality
control procedures, and which is not otherwise apparent), P&GP must notify NOVEN
of a claim that the Product does not meet the applicable requirements set forth
in the Specifications within thirty (30) days from the date that the problem

20



--------------------------------------------------------------------------------



 



      becomes discoverable. The notice provided by P&GP with respect to a claim
under either of the first two (2) sentences of this Section 3.04(a) shall be
referred to herein as a “Complaint Notice”. Failure to provide a Complaint
Notice to NOVEN within the applicable period set forth in this Section 3.04(a)
shall constitute acceptance of such Product by P&GP, and NOVEN shall have no
liability for defects or deviations for which it has not received notice within
such period. Any such Complaint Notice shall be issued in good faith and state
in reasonable detail (sufficient to enable NOVEN to identify the nature of the
problem for tests or studies to be conducted by or on its behalf or to dispute
the same) the reason why P&GP believes the Product may not be acceptable to
P&GP. P&GP shall, as soon as reasonably practicable, and in any case within
fifteen (15) days of the delivery by P&GP of any such possible Complaint Notice,
provide samples of the Product being rejected, if available, and copies of
written reports relating to tests, studies or investigations performed to that
date by or on behalf of P&GP on the Batch of the Product being rejected. NOVEN
shall use commercially reasonable efforts to notify P&GP of NOVEN’s agreement or
disagreement with P&GP’s Complaint Notice as promptly as practicable, but in any
event within ten (10) days after the later of (i) receipt by NOVEN of the
Complaint Notice or (ii) receipt by NOVEN of samples of the rejected Product
from P&GP. NOVEN shall test a sample from the same Batch as the contested
Product, and shall provide to P&GP a copy of the results of such test. If P&GP
does not agree with the outcome of such testing, representative samples of the
Batch of the Product in question shall be submitted to an independent third
party laboratory mutually agreed upon by the parties. The results of such third
party testing shall be accepted by NOVEN and P&GP as final and binding. The cost
of such third party testing shall be borne by the party whose position is not
substantiated by the testing. P&GP will have final decision authority on
determining whether any Product can be used for sale and distribution.

21



--------------------------------------------------------------------------------



 



  (b)   Any Product that is properly rejected in accordance with subsection (a)
above for failure to meet the warranties and representations set forth in
Section 8.01(a) shall be returned to NOVEN (or, at NOVEN’s election, destroyed
by P&GP with evidence of such destruction provided by P&GP to NOVEN) at NOVEN’s
expense, including costs of return shipment, shipment to destruction location,
and/or destruction, as applicable. NOVEN shall credit P&GP the Purchase Price,
plus any Additional Charges paid by P&GP for such Product or, if P&GP has not
yet paid for such Product, P&GP will be relieved of any payment obligations with
respect thereto. NOVEN shall also credit P&GP for the amount of reasonable
shipping and reasonable out-of-pocket charges actually incurred by P&GP in
association with the delivery and incoming quality inspection of such defective
Product to P&GP. Consistent with NOVEN’s responsibility to remedy noncompliance
as described in this subsection (b), in the event any Product is properly
rejected pursuant to Section 3.04(a) above, P&GP may exercise one of the
following remedies:

  (i)   submit a new Purchase Order for Product with a mutually agreed to Fixed
Order Date, and NOVEN shall use commercially reasonable efforts to expedite
manufacture and delivery of the replacement Product ordered by P&GP;     (ii)  
the parties will mutually work together to determine if the rejected Product can
be remediated by modifying an existing Purchase Order, considering the
availability of Product in the appropriate stage of the manufacturing process;
or     (iii)   replace the rejected Product through a future delivery not in the
Fixed Zone.         P&GP will not incur any Additional Charges with respect to
the replacement Product unless such Additional Charges were previously paid and
refunded with respect to the rejected Product, or were invoiced but not yet paid
at the time such Product was rejected and the Purchase Price therefor refunded.
P&GP will, in good faith, work with NOVEN to minimize the additional costs NOVEN
will incur to supply replacement Product while not jeopardizing P&GP’s trade
commitments.

22



--------------------------------------------------------------------------------



 



  (c)   Notwithstanding the foregoing provisions of this Section 3.04, NOVEN
shall have no liability or obligation to P&GP under this Section 3.04 if it is
determined that any defect in any Product is attributable to the failure by any
Person (including P&GP) to properly store, transport or care for any unit of
such Product after such Product left NOVEN’s possession or is otherwise due to
the fault of P&GP.     (d)   If NOVEN supplies Product which fails to comply
with the representations and warranties as set forth in Section 8.01(a), NOVEN
shall perform, at its own cost and expense, an investigation into the reasons
for such failure in accordance with the terms and conditions of the Quality
Assurance Agreement.     (e)   P&GP’s rights and remedies set forth in this
Section 3.04, together with NOVEN’s indemnification obligations under
Section 8.02, shall constitute P&GP’s exclusive remedy with respect to any
failure of Product supplied hereunder to comply with the representations and
warranties set forth in Section 8.01(a) (unless such failure results in a supply
failure under Section 9.02(c), in which case Section 9.02(c) shall apply).    
3.05   Stability Testing. NOVEN shall conduct, at its own cost and expense,
stability programs in accordance with the terms and conditions of the Quality
Assurance Agreement. NOVEN and P&GP agree to cooperate in good faith to seek an
extension of expiration dating for the Products as stability data are generated
on commercial batches.     3.06   Customer Complaints. NOVEN and P&GP shall be
responsible for reporting and investigating customer complaints related to the
Products in accordance with the terms and conditions of the Quality Assurance
Agreement.

23



--------------------------------------------------------------------------------



 



  3.07   Inquiries and Requests for Inspection. NOVEN and P&GP shall be
responsible for responding to inquiries and any requests for inspections by
Regulatory Authorities and other Third Parties in accordance with the terms and
conditions of the Quality Assurance Agreement.     3.08   Inspections. NOVEN
shall develop and execute periodic self-inspection as set forth in the Quality
Assurance Agreement.     3.09   Validations. NOVEN shall implement validation
procedures in accordance with the terms and conditions of the Quality Assurance
Agreement.     3.10   Cross Contamination Risk. NOVEN hereby declares that in
its facilities where the Products are manufactured, tested or stored, NOVEN is
not and has not manufactured, packaged, tested or stored biological preparations
containing living organisms, cephalosporins, cytotoxics or highly active
materials, penicillin or other products that could reasonably be expected to
constitute hazardous contaminants. In the event that NOVEN intends, during the
course of this Agreement, to begin such activity, NOVEN shall promptly notify
P&GP in writing of its intention to do so in order to allow P&GP to consider any
potential questions of cross-contamination or regulatory requirements. In the
event P&GP, after reasonable consultation with NOVEN, identifies a potential
problem of cross-contamination or regulatory requirements that would prohibit
the activity, NOVEN agrees not to manufacture, formulate or package products in
the facility that present cross-contamination problems for the Product(s).    
3.11   Quality Assurance Key Elements. NOVEN represents and warrants that
NOVEN’s quality control systems are designed to meet the quality standards
described in Exhibit A hereto (referred to as “Quality Assurance Key Elements
Assessment” or “QAKE”), to the extent such standards are applicable to the
Services performed by NOVEN hereunder. In connection with its Annual MA
conducted under the Quality Assurance Agreement, with respect to compliance with
QAKE, P&GP may audit NOVEN’s manufacturing facility, in a manner

24



--------------------------------------------------------------------------------



 



      not to unreasonably interfere with NOVEN’s operation at the manufacturing
facility. P&GP will provide to NOVEN such results from the QAKE audit in the
form of a score. If the score is less than ***, NOVEN shall develop and
implement a detailed action plan to improve NOVEN’s quality standards. In the
event NOVEN fails to implement such action plan or subsequent audit results have
a score of less than ***, P&GP shall be entitled to a review of all batch
documentation and/or on site monitoring of process conditions prior to the
shipment of Product to P&GP, subject to the parties reaching mutual agreement
with respect to the payment of costs and expenses associated with such
monitoring. It is acknowledged that nothing in this Section 3.11 shall limit
NOVEN’s representations and warranties set forth in Section 8.01(a), including
NOVEN’s representations and warranties regarding compliance with cGMP.

    Article 4. Forecasts and Ordering

  4.01   Forecasting.     (a)   Rolling Forecasts. P&GP shall provide to NOVEN,
within three (3) months after submission of the first Regulatory Application of
a Product for marketing authorization in any country within the Territory, and
shall provide to NOVEN on a monthly basis thereafter, on or before the tenth
(10th) day of each calendar month, a written, rolling twelve (12)-month forecast
(broken down by calendar month of delivery, with the requested date of delivery
to P&GP’s distribution center (“Fixed Order Date”) for each such month, pouch
language combinations and SKU) of P&GP’s estimated requirements of each Product
(each, a “Rolling Forecast”). The aggregate quantity of Product forecasted with
respect to any calendar month pursuant to this Section 4.01 shall not exceed
one-twelfth (1/12) of NOVEN’s Annual Installed Capacity, with the exception of
quantities forecasted with respect to the launch order under Section 4.02. NOVEN
shall be entitled to reject any Rolling Forecast that is not submitted on or
before the tenth (10th) day of any calendar month. NOVEN, upon receipt of P&GP’s
monthly Rolling Forecast, shall, within fourteen (14) calendar days, notify P&GP
if NOVEN expects to be unable to deliver P&GP’s forecasted Product requirements.
P&GP shall use commercially reasonable efforts to ensure that its Rolling
Forecasts are as accurate as possible.

25



--------------------------------------------------------------------------------



 



  (b)   Fixed Orders. P&GP shall give NOVEN a Purchase Order for each SKU of
Product at least *** days prior to the Fixed Order Date for such Product
identified within the Rolling Forecast.     (c)   Fixed Zone. *** prior to each
Fixed Order Date is the “Fixed Zone”. P&GP shall purchase one hundred percent
(100%) of the Product forecasted with respect to each Fixed Zone period
(adjusted for changes mutually agreed). *** of each Fixed Zone (counting
backwards from the Fixed Order Date) are unchangeable. During *** of each Fixed
Zone (counting backwards from the Fixed Order Date), changes to language groups,
packaging configurations within language group, and changes to scheduled Batches
are allowed, with mutual agreement by NOVEN and P&GP. ***.     (d)   Planning
Horizon. *** prior to each Fixed Order Date shall be referred to herein as the
“Planning Horizon”. Within the Planning Horizon, no limitations shall apply to
additions, deletions or changes to the Rolling Forecast, except that the
quantity of Product forecasted for *** prior to a Fixed Order Date cannot
increase by more than twenty percent (20%) when rolled into the next Fixed Zone.
    (e)   Three-Year Forecast. Within three (3) months after submission of the
first Regulatory Application of a Product for marketing authorization in any
country within the Territory, and on an annual basis thereafter, P&GP shall
provide to NOVEN a written, three (3)-year long range forecast (broken down by
month of delivery, pouch language combination and SKUs in Year 1 and annual
number of patches for Years 2 and 3) of P&GP’s estimated requirements of each
Product (each, a “Three-Year Forecast”). NOVEN and P&GP will utilize each Three-
Year Forecast to discuss the potential for any Product shortfalls and mutually
agree to any supply risk mitigation plans via the Steering Committee.

26



--------------------------------------------------------------------------------



 



  4.02   Launch Order. The parties will consult with each other to seek to
provide P&GP with sufficient quantities of each Product for the initial
commercial launch of such Product.     4.03   Purchase Orders. Each purchase
order for requirements of Product (“Purchase Order”) placed by P&GP shall be
submitted in writing by P&GP and shall specify, at a minimum:         - the P&GP
legal entity placing the Purchase Order,         - the unique material code for
each carton of Product (“SKU”),         - the quantity of SKU of Product
ordered,         - the Fixed Order Date, and         - the applicable country to
which the Product will ultimately be delivered.         NOVEN shall have the
right to invoice P&GP for Product forecasted for delivery within the Fixed Zone
if NOVEN does not receive a Purchase Order for such Product by the Fixed Order
Date.     4.04   Batch Size. P&GP shall have the right to order Product as
follows:     (a)   P&GP shall have the right to order the full targeted yield of
one or more whole Batches of a single Product, each unit of which shall be
packaged in single specified pouch/language combinations and SKU. The targeted
yield of a Batch of T-Patch is set forth on Schedule 2. The parties will discuss
and determine implications of any adjustment of targeted yield (e.g. validation,
change control) that may be necessary to reflect increases or decreases in
anticipated yield.     (b)   P&GP shall have the right to order a single Batch
of a Product split into multiple Purchase Orders having distinct pouches and/or
cartons. In the event P&GP shall desire to so split a Batch, P&GP shall pay to
NOVEN the applicable charges set forth under the heading “Split Lot Costs” on
Schedule 2 attached hereto (the “Split Lot Charges”).

27



--------------------------------------------------------------------------------



 



  (c)   P&GP shall have the right to submit a single or multiple Purchase
Order(s) requesting less than the full yield of a Batch of a Product. In the
event P&GP shall desire to order less than the full yield of a Batch of Product,
P&GP shall pay to NOVEN the applicable charges set forth under the heading “Full
Batch Order with Partial Batch Processing” on Schedule 2 attached hereto (the
“Partial Batch Charges” and, together with the Split Lot Charges, the
“Additional Charges”). It is acknowledged and agreed that a single Purchase
Order may be subject to Split Lot Charges as well as Partial Lot Charges.    
(d)   P&GP shall have the right to request NOVEN to validate a *** batch of
Product (a “***”). In the event that P&GP desires that NOVEN establish the
capability to produce a ***, P&GP shall submit to NOVEN a written request for
validation of the mixing process for ***. Within thirty (30) days after receipt
of such written notice from P&GP, NOVEN will provide P&GP with a written
estimate of the cost to perform validation of the mixing process for ***. If
P&GP provides NOVEN with written approval of the estimated validation cost, then
NOVEN shall carry out such validation at P&GP’s sole cost and expense. After
successful completion of such validation, NOVEN shall provide P&GP with written
notice thereof, and P&GP shall thereafter have the right to submit Purchase
Orders for ***. In the event P&GP exercises its right to request ***, P&GP shall
pay NOVEN a per-patch purchase price to be agreed by the parties and to be set
forth in Schedule 2 attached hereto. Schedule 2 sets forth a non-binding
estimate of such per-patch purchase price.     (e)   All Additional Charges
shall be invoiced to P&GP in arrears on a quarterly basis.

28



--------------------------------------------------------------------------------



 



  4.05   Annual Installed Capacity. The parties acknowledge and agree that
NOVEN’s ability to supply P&GP’s requirements of Product shall be limited by
NOVEN’s maximum installed capacity for production of each Product per twelve
(12) month period, as such capacity shall exist from time to time (the “Annual
Installed Capacity”). NOVEN shall commit the Annual Installed Capacity to
fulfillment of Purchase Orders placed by P&GP under this Agreement; provided
that NOVEN’s obligations with respect to committed Annual Installed Capacity
shall not commence until ninety (90) days after submission of the first
Regulatory Application of a Product for marketing authorization in any country
within the Territory. The initial Annual Installed Capacity for all Products in
the aggregate shall be *** units of Product. Commencing ninety (90) days after
submission of the first Regulatory Application of a Product for marketing
authorization in any country within the Territory, in the event NOVEN shall at
any time have an opportunity to utilize any portion of the Annual Installed
Capacity for any purpose other than the manufacture of Product for supply to
P&GP hereunder, NOVEN may request P&GP to release a portion of the Annual
Installed Capacity and P&GP shall not unreasonably withhold or delay its
approval of such request.     4.06   Customer Service     (a)   NOVEN shall
exercise commercially reasonable efforts to develop and maintain systems,
staffing, and procedures to meet the following standards of customer service:

  (i)   *** of shipments of the Product in each calendar month will be loaded
onto the carrier approved by P&GP for shipment at NOVEN’s manufacturing facility
on or before the date that is five (5) Business Days prior to the applicable
Fixed Order Date, plus or minus five (5) days; and     (ii)   The Purchase Order
quantity of Product loaded onto the carrier approved by P&GP for shipment at
NOVEN’s manufacturing facility during each calendar month shall equal between
*** and *** of the number of units ordered in the applicable Purchase Order
fulfilled during such month.

29



--------------------------------------------------------------------------------



 



  (b)   The parties shall cooperate to track NOVEN’s actual monthly performance
versus the above targets (the “Monthly Targets”) and shall review these results
during periodic meetings of the Steering Committee. Commencing *** days after
Product launch, if NOVEN shall fail to meet either of the Monthly Targets for
***, and the cause of NOVEN’s below-target performance is within the control of
NOVEN, then the parties will cooperate to develop a plan (an “Action Plan”) to
enable NOVEN to meet or exceed the relevant performance target. The parties will
consider whether NOVEN could benefit from technical assistance from P&GP. This
Section 4.06(b) sets forth NOVEN’s sole and exclusive liability, and P&GP’s sole
and exclusive remedy, with respect to (A) any late supply or delivery of Product
(unless (x) the shelf life of such Product does not meet the requirements set
forth in Section 2.03, in which case Section 2.03 shall apply or (y) quality
Product is not received as set forth in Section 3.04, in which case Section 3.04
shall apply, or (z) such failure results in a supply failure under
Section 9.02(c), in which case Section 9.02 (c) shall apply), and/or (B) any
delivery of an excessive or insufficient quantity of Product (unless (x) the
quantity delivered is less than *** of the quantity ordered, in which case
Section 4.07 shall apply, or (y) quality Product is not received as set forth in
Section 3.04, in which case Section 3.04 shall apply, or (z) such failure
results in a supply failure under Section 9.02(c), in which case Section 9.02(c)
shall apply).

30



--------------------------------------------------------------------------------



 



  4.07   Shortfalls. In the event NOVEN shall supply less than *** of the units
ordered by P&GP pursuant to any Purchase Order, NOVEN shall notify P&GP in
writing of the amount of such shortfall as soon as reasonably practicable on
discovery of such shortfall, and P&GP shall, within thirty (30) days after the
earlier of (i) receipt of such notification or (ii) receipt of the applicable
delivery of such Product, exercise one of the following remedies:     (a)  
accept such delivery in full satisfaction of the Purchase Order (as to quantity
only and not in waiver of P&GP’s opportunity to reject such Product pursuant to
Section 3.04);     (b)   issue a new Purchase Order for Product with a mutually
agreed to Fixed Order Date, and NOVEN shall use commercially reasonable efforts
to expedite manufacture and delivery of the units of Product ordered pursuant to
such order; provided, that in either case P&GP shall pay NOVEN the Purchase
Price for the units of Product actually supplied and such Additional Charges
that would have applied to the original Purchase Order had such Product actually
shipped;     (c)   the parties will mutually work together to determine if the
shortfall can be remediated by modifying an existing Purchase Order, considering
the availability of Product in the appropriate stage of the manufacturing
process; or     (d)   replace the shortfall with a projected future delivery not
in the Fixed Zone.         P&GP will not incur any Additional Charges with
respect to any quantities of Product provided in remediation of a shortfall
unless such Additional Charges were previously paid and refunded with respect to
the rejected Product. P&GP will, in good faith, work with NOVEN to minimize the
additional costs NOVEN will incur in addressing a shortfall while not
jeopardizing P&GP’s trade commitments. P&GP’s failure to exercise one of the
remedies under this Section 4.07 within such thirty (30)-day period shall be
deemed an acceptance of such units in satisfaction of the applicable Purchase
Order pursuant to subsection (a) above. This Section 4.07 sets forth NOVEN’s
sole and exclusive liability, and P&GP’s sole and exclusive remedy, with respect
to any delivery of an insufficient quantity of Product (unless (x) such failure
constitutes a failure to meet the Monthly Targets pursuant to
Section 4.06(a)(ii), in which case Section 4.06(b) shall apply, or (y) quality
Product is not received as set forth in Section 3.04, in which case Section 3.04
shall apply, or (z) such failure results in a supply failure under
Section 9.02(c), in which case Section 9.02(c) shall apply).

31



--------------------------------------------------------------------------------



 



  4.08   Failure to Deliver. Subject to the limited remedies set forth in
Section 4.06 and Section 4.07, in the event NOVEN fails to deliver Product
ordered by P&GP due to actions or inaction on the part of NOVEN, NOVEN shall
take all commercially reasonable steps, including but not limited to, working
extra hours, shifts or days, to fulfill NOVEN’s obligation hereunder. All costs
for such additional efforts will be NOVEN’s.     4.09   Notice of Delay.
Whenever NOVEN becomes aware of any event or circumstance that impacts, or
threatens to impact, the timely performance of NOVEN’s obligations under this
Agreement or any Purchase Order(s), NOVEN shall promptly notify P&GP in writing
of all relevant information with respect to such event or circumstance, and
shall use commercially reasonable efforts to deliver such notice within five
(5) days. No such notification from NOVEN to P&GP shall release NOVEN from any
liability under this Agreement otherwise resulting from the delay.     4.10  
Technical Assistance. If NOVEN delivers less than *** of quantity shipped versus
quantity ordered due to technical manufacturing issues, the parties may agree to
have P&GP provide technical expertise and assistance until the issue(s) are
resolved.     4.11   Site Level Execution Agreement. As soon as practicable
after execution of this Agreement and before the first country Regulatory
Approval, the parties shall enter into a written Site Level Execution Agreement
(“SLEA”) providing additional detail regarding items such as, but not limited
to, production planning, supply chain measures, forecasting, ordering, customer
service, inventory record accuracy, quality assurance, compliance measures,
cGMP, Raw Material Target Inventory Levels and Product loss targets, shipping
guidelines, problem solving procedures, and similar activities. SLEAs may be
amended from time to time as agreed to in writing by the parties without formal
amendment to this Agreement.

32



--------------------------------------------------------------------------------



 



    Article 5. Prices and Payment Terms

  5.01   Price. In consideration for the supply of Products by NOVEN hereunder,
P&GP shall pay NOVEN the per-unit purchase price (the “Purchase Price”), for
each unit of Product supplied hereunder. P&GP shall also pay NOVEN the
applicable Additional Charges and any other charges set forth in Schedule 2. The
Purchase Price for commercial supply of the T-Patch is set forth in Schedule 2
hereto. The Purchase Price shall be in addition to, and independent of,
Royalties, Milestone Payments and other amounts payable by P&GP to NOVEN under
this Agreement and/or the License Agreement.     5.02   Invoicing. On each
Purchase Price invoice submitted hereunder, NOVEN will include the number of the
applicable Purchase Order, the quantity shipped, the Purchase Price, payment
remit to, and the legal entity indicated as the ordering entity on such Purchase
Order. P&GP may withhold payment of NOVEN’s invoice until the provisions of this
paragraph have been fulfilled. With respect to each invoice for Additional
Charges or other amounts payable to NOVEN hereunder, NOVEN shall include
sufficient information to enable P&GP to identify such Additional Charges and
other amounts.     5.03   Payment Terms. P&GP shall pay each complete and
correct invoice received from NOVEN within forty-five (45) days from the date of
receipt by P&GP of such invoice. Payments shall be in U.S. Dollars and shall be
paid to NOVEN’s account specified in writing to P&GP from time to time
hereunder. Overdue invoices shall bear interest at the rate of 1.5% per month
until the entire invoice amount is paid.     5.04   Adjustment Pursuant to
Producer Price Index. On June 1 of each calendar year during the Term, the
Purchase Price of each Product shall be decreased/increased by an amount equal
to the decrease/increase in the PPI over the immediately-preceding twelve
(12) month period. The decrease/increase shall be determined by multiplying the
respective Purchase Price for each Product by a fraction, the numerator of which
shall be the average value of the

33



--------------------------------------------------------------------------------



 



      PPI for the twelve (12) month period ending in May of the then-current
calendar year, and the denominator of which shall be the average value of the
PPI for the twelve (12) month period ending in May of the immediately-preceding
calendar year. As the PPI figures for February, March, April and May of the
then-current calendar year are preliminary as of June 1 of each calendar year,
the Purchase Price may be further adjusted pursuant to this Section 5.04 by
either party when actual PPI figures are posted. For purposes of this
Section 5.04, “PPI” shall mean the producer price index industry data figure
(Pharmaceutical Preparations Manufacturing, PCU325412325412), as published by
the United States Department of Labor, Bureau of Labor Statistics of the U.S.
Department of Labor (web address: www.bls.gov). Schedule 2 attached hereto
provides additional detail regarding calculation of the PPI adjustment.     5.05
  Adjustment for Low Volume. In the event that, at any time after expiration of
the Grace Period, (a) P&GP’s Net Outside Sales with respect to the Products fall
below *** over a twelve (12)-month period and (b) the then-current Purchase
Price with respect to the Products for *** units of Product does not result in a
*** Gross Margin to NOVEN, then NOVEN shall have the right to identify and
invoice to P&GP, and P&GP shall pay, a surcharge in such an amount as is
necessary to bring NOVEN’s Gross Margin for the Products for such twelve
(12)-month period to ***. As used herein, “Grace Period” shall mean the period
beginning on the T-Patch launch and ending on the earlier of (i) two (2) years
after the initial launch of the T-Patch in the first country in which the
T-Patch is launched, or (ii) one (1) year from the initial launch of the T-Patch
in the second country in which the T-Patch is launched. Within thirty (30) days
after any surcharge is invoiced to P&GP pursuant to this Section 5.05, P&GP
shall have the right to notify NOVEN of its intent to audit NOVEN to verify
NOVEN’s cost and Gross Margin calculations, and the parties shall schedule such
audit on a mutually agreeable date. Such audit shall be in addition to the
periodic audits conducted pursuant to Section 5.10, but shall otherwise be
subject to, and conducted in accordance with, the provisions of Section 5.10.

34



--------------------------------------------------------------------------------



 



  5.06   Unprofitable Supply Terms. If, at any time after expiration of the
Grace Period, NOVEN’s aggregate Gross Margin with respect to all Products over a
twelve (12)-month period falls below ***, NOVEN will notify P&GP in writing.
NOVEN and P&GP will then engage in a business discussion to understand the
reasons for NOVEN’s Gross Margin for the aggregate of all Products falling below
***, including a review of NOVEN’s cost of goods for the aggregate of all
Products, P&GP’s net prices of all Products and the profitability of all
Products, in order to negotiate a mutually acceptable solution. In the event
that the parties, after discussions and acting in good faith, cannot agree to an
acceptable solution to bring NOVEN’s Gross Margin for the aggregate of all
Products to ***, NOVEN will have the right to terminate this Agreement upon
(i) twelve (12) months written notice to P&GP (if P&GP has qualified an
Alternate Supplier) or (ii) thirty-six (36) months written notice to P&GP (if
P&GP has not qualified an Alternate Supplier). During the notice period prior to
the effectiveness of such termination, NOVEN shall have the right to assess
against P&GP, and P&GP shall pay and deliver to NOVEN, a surcharge in such
amount as is necessary to bring NOVEN’s Gross Margin for the aggregate of all
Products to ***. Notwithstanding the foregoing, to the extent that NOVEN’s
failure to achieve a *** Gross Margin is attributable to (x) NOVEN’s failure to
manufacture the Products in accordance with the shelf life and quality
requirements of Section 2.03 and Section 3.04, respectively, which failure in
each case is due to the fault of NOVEN, including Noven’s suppliers, or
(y) NOVEN’s manufacture of failed Batches, the surcharge to be assessed against
P&GP during the notice period prior to the effectiveness of such termination to
bring NOVEN’s Gross Margin to *** shall be reduced accordingly. Within thirty
(30) days after any surcharge is invoiced to P&GP pursuant to this Section 5.06,
P&GP shall have the right to notify NOVEN of its intent to audit NOVEN to verify
NOVEN’s cost and Gross Margin calculations, and the parties shall schedule such
audit on a mutually agreeable date. Such audit shall be in addition to the
periodic audits conducted pursuant to Section 5.10, but shall otherwise be
subject to, and conducted in accordance with, the provisions of Section 5.10.

35



--------------------------------------------------------------------------------



 



  5.07   Adjustment for Modification of Specifications.     (a)   In the event
any change in the Specifications or the manufacturing process of any Product
that is not necessary to comply with the requirements of any Applicable Law or
Regulatory Authority (a “Discretionary Change”) is implemented by either party
in accordance with the Quality Assurance Agreement and Article 6 hereof, the
parties shall, to the extent commercially reasonable under the circumstances,
cooperate in making such changes. The party initiating such change(s) shall bear
all reasonable costs of both parties associated with and resulting from any such
change(s) in accordance with Article 6. In addition:

  (i)   in the event any such Discretionary Change initiated by P&GP shall
result in increased costs to NOVEN to perform the Services with respect to such
Product, the Purchase Price for such Product shall be increased by an amount
equal to ***;     (ii)   in the event any such Discretionary Change shall result
in decreased costs to NOVEN to perform the Services with respect to such
Product, and if (and only if) such Discretionary Change was initiated by P&GP,
the Purchase Price for such Product shall be decreased by an amount equal to
***.     (iii)   in the event of a Discretionary Change initiated by P&GP, P&GP
shall pay NOVEN for NOVEN inventory with respect to such Product, including
(x) NOVEN’s reasonable out-of-pocket costs of Raw Materials (to the extent
within Target Inventory Levels), (y) the Purchase Price of any finished goods
rendered obsolete or rejected as a result of the change, and (z) NOVEN’s costs
of any works in progress, at prices to be determined consistent with the
principles reflected on Schedule 2; and

36



--------------------------------------------------------------------------------



 



  (iv)   in the event of a Discretionary Change initiated by NOVEN, NOVEN shall,
unless otherwise agreed, bear the costs of making and/or implementing such
Discretionary Change and the costs of works in progress, Raw Materials, and
finished goods rendered obsolete or rejected as a result of such Discretionary
Change, including reasonable costs of P&GP incurred as a result of such
Discretionary Change initiated by NOVEN.

  (b)   In the event any change in the Specifications or the manufacturing
process of any Product that is necessary to comply with the requirements of any
Applicable Law or Regulatory Authority (“Required Change”) is implemented in
accordance with the Quality Assurance Agreement and Article 6 hereof, then,
subject to Section 5.07(d) (regarding Label Changes):

  (i)   in the event such Required Change shall result in decreased or increased
costs to NOVEN to perform the Services with respect to such Product, then the
Purchase Price for such Product shall be decreased or increased, as the case may
be, by an amount equal to ***;***; and     (ii)   ***     (iii)   P&GP shall pay
NOVEN for *** of any inventory of NOVEN with respect to such Product, including
(x) NOVEN’s reasonable out-of-pocket costs of Raw Materials (to the extent
within Target Inventory Levels), (y) the Purchase Price of any finished goods
rendered obsolete or rejected as a result of the change, and (z) NOVEN’s costs
of any works in progress, at prices to be determined consistent with the
principles reflected on Schedule 2.

37



--------------------------------------------------------------------------------



 



  (c)   For changes which (i) are not the result of a Discretionary Change, a
Required Change, or a Label Change and (ii) are required to bring NOVEN’s
facilities and/or processes into compliance with the requirements of any
Applicable Law or Regulatory Authority (“Other Required Change”), the parties
shall cooperate in making such changes promptly and NOVEN shall, unless
otherwise agreed, bear the costs of making and/or implementing such changes and
the costs of works in progress, Raw Materials, and finished goods rendered
obsolete or rejected as a result of such Other Required Change.     (d)   With
respect to any changes to any Printed Matter of any Product (“Label Changes”)
initiated by either party, NOVEN and P&GP shall cooperate in making such Label
Changes promptly and, unless otherwise agreed in writing by the parties:

  (i)   in the event any such Label Change is either (x) initiated by P&GP in
its discretion, or (y) required by Applicable Law or Regulatory Authority, then:

  (A)   if such Label Change shall result in increased costs to NOVEN to perform
the Services with respect to such Product, then the Purchase Price for such
Product shall be increased by an amount equal to ***;     (B)   P&GP shall be
responsible for and shall reimburse NOVEN for the costs of implementing such
Label Change, including costs in connection with labeling, packaging and
preprinting of backing or pouch materials due to such Label Change; and     (C)
  P&GP shall pay NOVEN for NOVEN inventory with respect to such Product,
including (x) NOVEN’s reasonable out-of-pocket costs of Raw Materials (to the
extent within Target Inventory Levels), (y) the Purchase Price of any finished
goods rendered obsolete or rejected as a result of the change, and (z) NOVEN’s
costs of any works in progress, at prices to be determined consistent with the
principles reflected on Schedule 2; and

38



--------------------------------------------------------------------------------



 



  (ii)   in the event such Label Change is a discretionary change initiated by
NOVEN, NOVEN shall, unless otherwise agreed, bear the costs of making and/or
implementing such Label Change and the costs of works in progress, Raw
Materials, and finished goods rendered obsolete or rejected as a result of such
Label Change.

  (e)   For purposes of clarification, NOVEN’s right to receive payments with a
*** under the applicable provisions of this Section 5.07 is intended to protect
NOVEN’s Gross Margin with respect to the additional costs incurred by NOVEN
under the applicable provisions of this Section 5.07, but shall not be construed
to entitle NOVEN to a surcharge to provide NOVEN with an overall *** with
respect to the Products if such *** is not otherwise achieved.     5.08  
Transfer Taxes. NOVEN shall be responsible for and pay all Transfer Taxes, in
each case the taxable incident of which occurs prior to NOVEN’s loading of the
Products onto the applicable carrier for shipment at NOVEN’s manufacturing
facility (collectively, “NOVEN Transfer Taxes”). For the avoidance of doubt,
NOVEN Transfer Taxes shall not include any import/export duties, levies or
charges or customs-related expenses. NOVEN shall be responsible for and pay any
personal property taxes on property it owns or leases, franchise and privilege
taxes on its business, and taxes based on its net income or gross receipts. P&GP
shall be responsible for and pay all Transfer Taxes, in each case the taxable
incident of which occurs upon or after NOVEN’s loading of the Products onto the
applicable carrier for shipment at NOVEN’s manufacturing facility, and P&GP
shall be responsible for and pay all Transfer Taxes, including without
limitation sales and value-added taxes and duties, that arise out of or are
payable as a result of the sale of Products to P&GP under this Agreement
(collectively, “P&GP Transfer Taxes”). NOVEN’s invoices shall separately state
the amount of any P&GP Transfer Taxes that NOVEN is charging P&GP (in addition
to the Purchase Price and any Additional Charges), to the extent applicable.
NOVEN shall provide and make available to P&GP any resale certificates or other
exemption certificates requested by P&GP in

39



--------------------------------------------------------------------------------



 



      connection with P&GP Transfer Taxes, to the extent such certificates are
available to NOVEN. P&GP shall provide and make available to NOVEN any
applicable resale or tax exemption certificates requested by NOVEN to
substantiate non-taxability for sales tax purposes.     5.09   Continuous
Improvement. NOVEN and P&GP agree to identify and implement a continuous
improvement/cost reduction plan for package materials (pouch, cartons, etc.)
within thirty (30) days of the end of each calendar year; provided that (a) the
decision to pursue any cost reduction projects and any determination of cost
reduction goals in relation to NOVEN’s business activities shall be within the
sole discretion of NOVEN; and (b) NOVEN shall be under no obligation to provide
access to P&GP to any of NOVEN’s records, data or systems in connection with
this Section 5.09.     5.10   Right to Audit.     (a)   NOVEN shall keep
complete and accurate records in sufficient detail to permit P&GP to confirm the
accuracy of calculations of any adjustments to the Purchase Price hereunder.
P&GP shall keep, and shall cause its Related Parties, successors, assigns,
delegates and/or partners to keep, complete and accurate records in sufficient
detail to permit NOVEN to confirm the costs and expenses incurred by P&GP in
connection with a Product recall hereunder. Such records shall be maintained in
accordance with Applicable Law and in any event for at least a three (3) year
period following the end of the calendar quarter to which they pertain. Not more
than once in any fiscal year and upon reasonable advance notice to the other
party (the “Audited Party”), at its own expense (subject to Section 5.10(c)),
each party (the “Auditing Party”) shall be entitled to nominate an
internationally recognized independent certified public accounting firm
reasonably acceptable to the Audited Party to have access at reasonable times
during normal business hours (subject to signing a confidentiality agreement, if
applicable) to examine the Audited Party’s (or its Related Party’s,

40



--------------------------------------------------------------------------------



 



      Affiliate’s, successor’s, assign’s, delegate’s or partner’s, as the case
may be) records as they relate to relevant Products for the purpose of verifying
the correctness of any adjustments to the Purchase Price hereunder (where P&GP
is the Auditing Party) or verifying the amount of the costs and expenses
associated with a Product recall (where NOVEN is the Auditing Party); provided,
however, that if such audit reveals that the Audited Party’s miscalculation or
misstatement resulted in an overpayment by the Auditing Party of *** or more,
then such audit shall not count against the one audit to which the Auditing
Party is entitled per fiscal year. Moreover, if an accounting firm is used in
such audit, the accounting firm shall not disclose to the Auditing Party or to
any Third Party any financial or other information relating to the business of
the Audited Party except that which is necessary to inform the Auditing Party of
the accuracy or inaccuracy of the Audited Party’s calculation. The Auditing
Party shall not audit the same records twice. The Auditing Party shall only be
entitled to audit books and records of the Audited Party from the three
(3) calendar years prior to the calendar year in which the audit request is
made.     (b)   In the event the Auditing Party shall dispute the correctness of
the Audited Party’s calculation or statement, the Auditing Party shall, within
forty-five (45) calendar days of receipt of any such calculation or payment,
provide written notice to the Audited Party of such objection, setting forth in
writing and in reasonable detail the reasons therefor; provided that the failure
to give notice of an objection within such forty-five (45) calendar day period
shall not result in the waiver or loss of the Auditing Party’s right to dispute
the correctness of the Audited Party’s calculation or statement unless, and only
to the extent that, the Audited Party is actually prejudiced by such failure.
NOVEN and P&GP shall endeavor in good faith to resolve any disputed matters
within forty-five (45) calendar days after the Audited Party’s receipt of the
Auditing Party’s notice of objections. If NOVEN and P&GP are unable to resolve
the disputed matters within such forty-five (45) calendar day period, NOVEN and
P&GP shall select

41



--------------------------------------------------------------------------------



 



      a nationally known independent accounting firm (which firm shall not be
the then regular auditors of either party) to resolve the matters in dispute,
and the determination of such firm in respect of the correctness of each matter
remaining in dispute shall be conclusive and binding on NOVEN and P&GP. The
independent accounting firm selected to resolve such disputes shall have access
to the relevant records of the Parties with respect to the matter in dispute. In
connection with the resolution of any dispute under this Section 5.10(b), the
Auditing Party shall bear the costs and expenses of the independent accounting
firm selected to resolve such disputes, subject to Section 5.10(c).   (c)   If
it is determined that the Audited Party’s miscalculation or misstatement
resulted in an overpayment by the Auditing Party of *** or more, then the
Audited Party shall reimburse the Auditing Party for any and all reasonable,
actual out-of-pocket expenses incurred by the Auditing Party in connection with
the dispute, including any costs and expenses payable to the independent
accounting firm or firms engaged pursuant to Section 5.10(a) and/or
Section 5.10(b), and any other costs and expenses incurred by the Auditing Party
in connection with the audit of the Audited Party’s books and records and any
such dispute resolution process.

Article 6. Change Management. Changes to, the Specifications or the
manufacturing process of the Products may be made only in accordance with the
terms and conditions of the Quality Assurance Agreement. Subject to, and without
limiting the provisions of Section 5.07, the party requesting any such change
shall bear the costs thereof, including the costs of making or implementing such
changes and the costs of the scrapping of materials (including but not limited
to Raw Materials (to the extent within Target Inventory Levels), work in
process, and finished product) necessitated by any such change, unless otherwise
agreed by the parties in writing. The parties shall cooperate to implement in a
prompt manner any such agreed upon changes to the Specifications or the
manufacturing process of the Products.

42



--------------------------------------------------------------------------------



 



Article 7. Authorizations. During the Term, P&GP shall, at its sole expense,
conduct clinical studies, file requisite paperwork for Regulatory Approvals and
maintain Regulatory and Clinical Materials with respect to the Products both
within and outside of the United States. Subject to the foregoing, during the
Term, NOVEN shall obtain and maintain in force all licenses and authorizations
necessary for NOVEN to manufacture and supply Product hereunder. NOVEN shall
bear the full cost and expense of obtaining and maintaining such licenses and
authorizations. P&GP shall provide NOVEN with assistance reasonably necessary
for NOVEN to obtain and maintain such licenses and authorizations.

Article 8.   Liabilities.

  8.01   Warranties; Disclaimer.     (a)   NOVEN hereby represents and warrants
to P&GP that Product supplied to P&GP hereunder shall, on the date of loading of
such Product onto the carrier approved by P&GP for shipment at NOVEN’s
manufacturing facility: (i) meet the applicable requirements set forth in the
Specifications; (ii) not be adulterated or misbranded within the meaning of any
applicable food or drug law or regulation or any applicable equivalent law, rule
or regulation; and (iii) comply with approved Regulatory Approvals and all
Applicable Laws (including, but not limited to, cGMP applicable to the Product
and prevailing as of such date governing the manufacture, packaging (including
without limitation labeling), storage (prior to shipment) and testing (prior to
shipment) of Product); provided that NOVEN shall not be in breach or violation
of its representations and warranties under this Section 8.01(a) to the extent
that any failure to comply with the foregoing is due to any act or omission of
P&GP (including without limitation any failure of any labeling provided by P&GP
to comply with all Applicable Laws and cGMP). NO OTHER EXPRESS OR IMPLIED
WARRANTY EXISTS, INCLUDING ANY WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE, AND
NOVEN EXPRESSLY DISCLAIMS ANY SUCH WARRANTIES.

43



--------------------------------------------------------------------------------



 



  (b)   P&GP represents and warrants to NOVEN that: (i) P&GP Inc. is a
wholly-owned, direct subsidiary of The Procter & Gamble Company; (ii) P&GP SARL
is a wholly owned, indirect subsidiary of The Procter & Gamble Company; and
(iii) ***.     8.02   NOVEN Indemnity. NOVEN shall indemnify and hold P&GP and
its Affiliates, and their respective directors, officers, employees and agents,
successors and assigns (the “P&GP Indemnitees”) harmless from and against any
and all Damages that P&GP Indemnitees may incur or suffer arising out of,
resulting from or caused by (a) any failure of the Product manufactured
hereunder to meet the requirements of Section 8.01(a) hereof, (b) any material
breach by NOVEN of its obligations hereunder, or (c) any intentional or
negligent act or omission of NOVEN or any of its directors, officers, employees,
agents, successors, assigns, sublicensees, delegatees or partners; provided that
NOVEN shall have no obligation under this Section 8.02 to the extent such
Damages arise out of, result from or are caused by: (i) any material breach by
P&GP of its obligations under this Agreement, (ii) an intentional or negligent
act or omission of any P&GP Indemnitee, or (iii) any matter for which P&GP has
an obligation to indemnify the NOVEN Indemnitees under this Agreement or the
License Agreement.         NOVEN agrees to maintain at least ten million dollars
($10,000,000.00) of commercial general liability insurance, as one or more
insurance policies, in support of this indemnity with companies reasonably
acceptable to P&GP, which insurance will carry an endorsement including P&GP and
its Affiliates as additional insureds.     8.03   P&GP Indemnity. P&GP shall
indemnify and hold NOVEN and its Affiliates, and their respective directors,
officers, employees and agents, successors and assigns (the “NOVEN Indemnitees”)
harmless from and against any and all Damages arising out of, resulting from or
caused by, or claimed to arise out of,

44



--------------------------------------------------------------------------------



 



      result from or be caused by: (a) the Products, and/or any bodily injury,
illness or death of any person caused or alleged to be caused by the use,
distribution or sale of the Products, including without limitation (i)
liabilities for product liability and returned goods, (ii) liabilities in
respect of product warranty obligations or services and any returned Product
sold, and (iii) liabilities relating to errors and omissions or claims of design
and other defects with respect to any Product sold, including any clinical and
non-clinical trials; (b) any material breach by P&GP of its obligations under
this Agreement; or (c) any intentional or negligent act or omission of P&GP or
any of its directors, officers, employees, agents, successors, assigns,
sublicensees, delegatees or partners; provided, that P&GP shall have no
obligation under this Section 8.03 to the extent such Damages arise out of,
result from or are caused by: (i) any material breach by NOVEN of its
obligations under this Agreement, (ii) an intentional or negligent act or
omission of any NOVEN Indemnitee, or (iii) any matter for which NOVEN has an
obligation to indemnify the P&GP Indemnitees under this Agreement or the License
Agreement.     8.04   Certain Limitations. Except for conditions permitting
termination of this Agreement provided in Section 9.02 or as otherwise provided
in Section 10.01, the sole and exclusive remedy with respect to any breach of
any representation, warranty, covenant or agreement contained herein and for the
other matters described in Sections 8.02 and 8.03 (other than (i) with respect
to a breach of the terms of a covenant or agreement as to which P&GP or NOVEN,
as the case may be, also shall be entitled to seek specific performance or other
equitable relief and (ii) with respect to claims for fraud) shall be a claim for
Damages (whether by contract, in tort or otherwise, and whether in law, in
equity or both) made pursuant to this Article 8.

45



--------------------------------------------------------------------------------



 



  8.05   Disclaimer of Incidental Damages. NOTWITHSTANDING ANYTHING HEREIN TO
THE CONTRARY, NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY PUNITIVE,
INCIDENTAL, INDIRECT, CONSEQUENTIAL OR SPECIAL DAMAGES OR LOST PROFITS, EXCEPT
TO THE EXTENT ANY SUCH PUNITIVE, INCIDENTAL, INDIRECT, CONSEQUENTIAL OR SPECIAL
DAMAGES OR LOST PROFITS ARE PAYABLE TO A THIRD PARTY.     8.06   Product
Recalls. Product recalls shall be conducted by the parties in accordance with
the terms and conditions of the Quality Assurance Agreement. All reasonable
costs and expenses of any recall of any Product and corrective actions shall be
the responsibility of P&GP; provided that NOVEN shall reimburse P&GP for its
reasonable out-of-pocket costs and expenses of effecting such recall hereunder
to the extent such recall was caused by a matter for which NOVEN is obligated to
indemnify P&GP under Section 8.02. In the event that P&GP’s reasonable
out-of-pocket costs and expenses are reimbursed by NOVEN, NOVEN shall be
entitled to audit such costs and expenses in accordance with Section 5.10.    
8.07   Notice and Opportunity to Defend. If any Proceeding arises as to which a
right of indemnification provided in Section 8.02 or Section 8.03 applies, the
party seeking indemnification hereunder (the “Indemnified Party”) shall, within
twenty (20) calendar days, notify the other party (the “Indemnifying Party”)
thereof in writing and allow the Indemnifying Party and its insurers the
opportunity to assume liability for any Damages arising out of such Proceeding
and the direction and control of the defense against such Proceeding, at its
sole expense, including the settlement thereof at the sole option of the
Indemnifying Party or its insurers; provided, that the failure to give notice of
a claim for indemnification within such twenty (20)-calendar day period shall
not result in the waiver or loss of any right to bring a claim for
indemnification hereunder unless, and only to the extent that, the Indemnifying
Party is actually prejudiced by such failure. Notwithstanding the foregoing, the
Indemnifying Party may not

46



--------------------------------------------------------------------------------



 



      enter into any compromise or settlement without the prior written consent
of the Indemnified Party unless such compromise or settlement includes as an
unconditional term thereof the giving by each plaintiff or claimant to the
Indemnified Party of a release from all liability in respect of such claim and
only if such compromise or settlement does not include any admission of legal
wrongdoing on the part of the Indemnified Party. The Indemnified Party shall
fully cooperate with the Indemnifying Party and its insurers in the disposition
of any such matter and the Indemnified Party will have the right and option to
participate in (but not control) the defense of any Proceeding as to which the
right of indemnity applies, with separate counsel at its election and cost. If
the Indemnifying Party fails or declines to assume the defense of any such
Proceeding within thirty (30) calendar days after notice thereof, the
Indemnified Party may assume the defense thereof for the account and at the risk
of the Indemnifying Party. The Indemnifying Party shall pay promptly to the
Indemnified Party any Damages to which the right of indemnity applies, as
incurred.

    Article 9. Term and Termination.

  9.01   Term. This Agreement shall terminate upon the earlier of (i) with
respect to each Product and with respect to each country in the Territory, the
termination of the License Agreement with respect to such Product and/or such
country, or (ii) the termination of this Agreement in its entirety in accordance
with Section 9.02 (the Effective Date until such termination or expiration, the
“Term”).     9.02   Certain Termination Events.     (a)   Bankruptcy. Either
NOVEN or P&GP shall have the right to terminate this Agreement in its entirety
upon sixty (60) calendar days written notice to the other party at any time
after the other party (or, with respect to P&GP, a Related Party) (a) is
dissolved (other than pursuant to a consolidation, amalgamation or merger);
(b) becomes insolvent or is generally unable to pay its debts as they

47



--------------------------------------------------------------------------------



 



      become due or admits in writing its inability generally to pay its debts
as they become due; (c) makes a general assignment, arrangement or composition
with or for the benefit of its creditors; (d) institutes or has instituted
against it by a Third Party a proceeding seeking a judgment of insolvency or
bankruptcy or any other relief under any bankruptcy or insolvency law or other
similar law affecting creditor’s rights, or a petition is presented for its
winding-up or liquidation, and, in the case of any such proceeding or petition
instituted or presented against it, such proceeding or petition (i) results in a
judgment of insolvency or bankruptcy or the entry of an order for relief or the
making of an order for its winding-up or liquidation or (ii) is not dismissed,
discharged, stayed or restrained in each case within thirty (30) calendar days
of the institution or presentation thereon; (e) has a resolution passed for its
winding-up, official management or liquidation (other than pursuant to a
consolidation, amalgamation or merger); (f) seeks or becomes subject to the
appointment of an administrator, provisional liquidator, conservator, receiver,
trustee, custodian or other similar official for it or for all or substantially
all its assets; (g) has a secured party take possession of all or substantially
all of its assets or has a distress, execution, attachment, sequestration or
other legal process levied, enforced or sued on or against all or substantially
all its assets and such secured party maintains possession, or any such process
is not dismissed, discharged, stayed or restrained, in each case within thirty
(30) calendar days thereafter; or (h) causes or is subject to any event with
respect to it which, under the applicable law of any jurisdiction, has an
analogous effect to any of the events specified in clauses (a) to (g)
(inclusive).     (b)   Material Breach. In the event that either party commits a
material breach of any of the provisions of this Agreement and such breach
either is not curable or is not cured within sixty (60) days after notice of the
breach by the non-breaching party (or, if the breach is not capable of cure
within sixty (60) days, the breaching party has not commenced a cure within
sixty (60) days after such

48



--------------------------------------------------------------------------------



 



      notice and has not cured such breach as soon thereafter as possible, but
in no case longer than ninety (90) days after such notice), then the
non-breaching party may terminate this Agreement in its entirety with immediate
effect upon written notice to the breaching party; provided that notwithstanding
the foregoing, P&GP shall not have any right to terminate this Agreement
pursuant to this Section 9.02(b) for any breach by NOVEN that is related to the
quality of Products manufactured or supplied by NOVEN hereunder, the quantity of
Product supplied, the timeliness of such Products being loaded onto the
applicable carrier or delivered to P&GP, or similar matters. Without limiting
the generality of the foregoing sentence, P&GP shall not be entitled to
terminate this Agreement under this Section 9.02(b) for any breach by NOVEN of
any of Sections 2.03, 3.04, 4.06, 4.07, 4.08, or 9.02(c).     (c)   Failure to
Supply. In the event that at any time during the Term NOVEN shall, during any
period of *** consecutive months with respect to which P&GP has submitted
Purchase Orders, fail to supply at least *** of the aggregate number of units of
Product ordered pursuant to Purchase Orders properly submitted by P&GP during
such period pursuant to Section 4.03, or, during any period of *** consecutive
months with respect to which P&GP has submitted Purchase Orders, supply *** of
Product ordered pursuant to Purchase Orders properly submitted by P&GP during
such period (in each case other than (x) by reason of a circumstance
contemplated by Section 13.01, (y) by reason of the fault of P&GP, or (z) in
connection with units of Product accepted by P&GP pursuant to Section 4.07),
then P&GP shall have the right to: (i) subject to Sections 11.02 and 11.03, have
an Alternate Supplier manufacture on its behalf that portion of its requirements
of the Product that NOVEN is not able to supply; (ii) terminate this Agreement
in its entirety (in which case P&GP may at its option elect remedies under
Section 11.02); or (iii) withdraw any Purchase Orders submitted pursuant to
Section 4.03.

49



--------------------------------------------------------------------------------



 



  (d)   Unprofitable Supply Terms. NOVEN may terminate this Agreement pursuant
to the provisions of Section 5.06.     (e)   Adverse Health or Safety. Either
NOVEN or P&GP may terminate this Agreement with immediate effect with respect to
any Product in a country if such Product is permanently and completely withdrawn
from the market in such country for serious adverse health or safety reasons.  
  (f)   Force Majeure. Either party may terminate this Agreement in its entirety
with immediate effect if an event of force majeure contemplated in Section 13.01
as to the other party shall exist and shall continue to prevent performance by
the other party for a period of ninety (90) consecutive days.     9.03  
Consequences of Termination.     (a)   Effect of Termination. Upon termination
of this Agreement with respect to any country and/or with respect to any
Product, this Agreement and all rights and obligations hereunder shall each
forthwith become void and of no further force or effect with respect to such
country and/or such Product, as the case may be (and in the event of any
termination of this Agreement in its entirety, this Agreement and all rights and
obligations of the parties hereunder shall each forthwith become void and of no
further force or effect in their entirety), except in each case as otherwise
provided in this Section 9.03.     (b)   Obligation to Pay. The termination or
expiration of this Agreement shall not relieve either party of any liability for
any monies due to the other at or following the time of such termination or
expiration, nor shall it relieve either party of the post-termination
obligations imposed by this Agreement.     (c)   P&GP’s Property. In the event
that P&GP terminates this Agreement pursuant to any of Sections 9.02(a),
9.02(b), or 9.02(c), NOVEN will make available for P&GP’s removal any such Raw
Materials (at NOVEN’s actual cost), Product (at the then prevailing Purchase
Price for each such Product), equipment funded by

50



--------------------------------------------------------------------------------



 



      P&GP and repurchased by P&GP pursuant to Section 2.11, and any of P&GP’s
property then under NOVEN’s control in connection with the Services under the
Agreement. NOVEN further agrees that it shall use commercially reasonable
efforts, after receipt of notice of any termination by P&GP under any of
Sections 9.02(a), 9.02(b), or 9.02(c), not to encumber such materials, Product
or other property, such as through security liens or pledges, in any way.    
9.04   Survival. Notwithstanding anything herein to the contrary, the provisions
of Article 8, Section 9.03, Article 10, Section 13.03 and Section 13.10 hereof
shall survive any expiration or termination of this Agreement.

    Article 10. Confidentiality, Public Announcements, Intellectual Property.

  10.01   Confidentiality.     (a)   Pursuant to the terms of this Agreement,
each party (in such capacity, the “Disclosing Party”), has disclosed and will be
disclosing to the other party and/or its Affiliates, Related Parties,
successors, assigns, delegates, partners, or representatives (in such capacity,
the “Receiving Party”), certain Confidential Information of the Disclosing
Party. The Receiving Party shall make no use of such Confidential Information
except in the exercise of its rights and the performance of its obligations set
forth in this Agreement. The Receiving Party shall use at least the same efforts
to keep secret, and prevent the disclosure to Third Parties of, Confidential
Information of the Disclosing Party as it would use with respect to its own
Confidential Information. Confidential Information disclosed by the Disclosing
Party shall remain the sole and absolute property of the Disclosing Party,
subject to the rights granted herein. The above restrictions on the use and
disclosure of Confidential Information shall not apply to any information which
(i) is already known to the Receiving Party at the time of disclosure by the
Disclosing Party, as demonstrated by competent proof, (ii) is or becomes
generally available to the public other than through any act or omission of the
Receiving Party in breach of this Agreement, (iii) is acquired by

51



--------------------------------------------------------------------------------



 



      the Receiving Party from a Third Party who is not, directly or indirectly,
under an obligation of confidentiality to the Disclosing Party with respect to
same, or (iv) is developed independently by the Receiving Party without use,
direct or indirect, of information that is required to be held confidential
hereunder.   (b)   In the event the Receiving Party is required (i) by
Applicable Law to disclose Confidential Information of the Disclosing Party to
any Regulatory Authorities to obtain Regulatory Approval for the Products or to
comply with the requirement of any Regulatory Authority, (ii) to disclose
Confidential Information of the Disclosing Party to respond to an inquiry of a
Regulatory Authority or Governmental Authority concerning the Products, or
(iii) to disclose Confidential Information of the Disclosing Party in a
judicial, administrative or arbitration proceeding to enforce such party’s
rights under this Agreement, it may do so only if it (A) provides the Disclosing
Party with as much advance written notice as possible of the required
disclosure, (B) cooperates with the Disclosing Party in any attempt to prevent
or limit the disclosure, and (C) limits disclosure, if any, to the specific
purpose at issue.     (c)   Notwithstanding the provisions of this
Section 10.01:

  (i)   P&GP shall be permitted to disclose to its distributors, wholesalers,
customers and other Third Parties having a reasonable need to know such
information such Confidential Information relating to the Products as P&GP shall
reasonably determine to be necessary or useful in order to effectively develop,
market and distribute the Products;     (ii)   NOVEN shall be permitted to
disclose such Confidential Information relating to the Products as NOVEN shall
reasonably determine to be necessary or useful in order to effectively perform
its obligations under this Agreement;     (iii)   each of NOVEN and P&GP shall
be permitted to disclose to a Regulatory Authority such Confidential Information
relating to the Products as it shall

52



--------------------------------------------------------------------------------



 



      reasonably determine (but only after consulting with the other party to
the extent practicable) to be necessary to comply with the provisions of
Applicable Law; and     (iv)   nothing in this Section 10.01 shall be
interpreted to limit the ability of either NOVEN or P&GP to disclose its own
Confidential Information to the other party or any other Person on such terms
and subject to such conditions as it deems advisable or appropriate;

      provided, however, that in each such case any Third Party recipients of
any Confidential Information (other than a Regulatory Authority or other
Governmental Authority) undertake substantially the same confidentiality
obligation as the parties hereunder with respect to such Confidential
Information.

  (d)   Each of NOVEN and P&GP acknowledge and agree that the terms and
conditions of this Agreement shall be considered Confidential Information of
each party and shall be treated accordingly. Notwithstanding the foregoing,
(i) P&GP acknowledges and agrees that NOVEN may be required to disclose some or
all of the information included in this Agreement in order to comply with its
obligations under the applicable securities laws, and hereby consents to such
disclosure to the extent deemed advisable or appropriate by counsel to NOVEN;
provided that P&GP is informed of the information to be disclosed and given an
adequate time to comment; and (ii) NOVEN acknowledges and agrees that P&GP may
disclose the terms and conditions of this Agreement to (A) third party
sublicensees and co-promotion partners to permit P&GP to exercise its rights to
fulfill its obligations under Sections 3.04 and 3.05 of the License Agreement
and (B) Alternate Suppliers to permit P&GP to exercise its rights under
Article 11; provided, however, that (x) such disclosure shall be pursuant to,
and subject to the terms and conditions of, non-disclosure or similar protective
agreements in form and substance reasonably acceptable to NOVEN, which
agreements shall contain covenants, agreements, restrictions and

53



--------------------------------------------------------------------------------



 



      limitations at least as restrictive as those set forth in this Agreement,
(y) such disclosure may be made only to sublicensees and co-partners permitted
under Sections 3.04 and 3.05 of the License Agreement and Alternate Suppliers as
permitted under Article 11, as the case may be, and (z) P&GP shall provide
written notice of any such disclosure to NOVEN.     (e)   Each party
specifically recognizes that any breach by it or its Affiliates, Related
Parties, successors, assigns, delegates, partners or representatives of this
Section 10.01 may cause irreparable injury to the other party and that actual
damages may be difficult to ascertain, and in any event, may be inadequate.
Accordingly (and without limiting the availability of legal or equitable,
including injunctive, remedies under any other provisions of this Agreement),
each party agrees that in the event of any such breach, the other party shall be
entitled to seek, by way of private litigation in the first instance, injunctive
relief and such other legal and equitable remedies as may be available.     (f)
  The obligations of confidentiality and nonuse set forth in this Section 10.01
shall survive the termination of this Agreement for a period of five (5) years.
    10.02   Public Announcements. In addition, except as may be required by
Applicable Law, no party shall originate any publicity, press or news release or
other public announcement, written or oral, whether to the public press or
otherwise, relating to this Agreement, the other Transaction Documents or to the
existence of an arrangement between the parties, without the prior written
consent of the other party, which consent shall not be unreasonably withheld or
delayed.     10.03   License to Products. P&GP hereby grants to NOVEN a
non-exclusive, non-sublicenseable, royalty free license, effective during the
Term, under all patents, unpatented technology, and other intellectual property
rights owned, controlled or licensed by P&GP relating to the Products to the
extent (but only to the extent) necessary for NOVEN to realize its rights and
fulfill its obligations under this Agreement.



54



--------------------------------------------------------------------------------



 



Article 11.   Alternate Suppliers.

  11.01   Qualification of Alternate Suppliers. P&GP may, during the Term, take
steps to qualify one or more Third Party suppliers of Product (each, an
“Alternate Supplier”), which Alternate Suppliers shall be subject to prior
written approval of NOVEN (such approval not to be unreasonably withheld or
delayed); provided that NOVEN and P&GP shall agree to a mutually acceptable plan
for qualification of such Alternate Supplier, which shall include, but not be
limited to, any reasonable costs to be incurred by NOVEN in connection with such
qualification. All reasonable costs and expenses, including reasonable
out-of-pocket expenses incurred by NOVEN, associated with qualifying an
Alternate Supplier in accordance with the plan therefor agreed upon by the
parties and approved by P&GP in writing shall be paid by P&GP or reimbursed to
NOVEN, it being understood that NOVEN shall have no obligation to take any
action with respect to the qualification of an Alternate Supplier unless and
until NOVEN receives written approval from P&GP of any such out-of-pocket
expenses. Upon the written request of P&GP, and at P&GP’s expense, NOVEN agrees
to provide reasonable assistance *** to Alternate Suppliers sought to be
qualified by P&GP pursuant to this Section 11.01 and access to such of NOVEN’s
Confidential Information and Technology as may be reasonably necessary for the
Alternate Supplier to manufacture Product for sale to P&GP; provided, that such
Alternate Supplier shall be bound by obligations of confidentiality in favor of
NOVEN consistent with those set forth in this Agreement and the License
Agreement. Notwithstanding the foregoing, nothing in this Section 11.01 shall
relieve P&GP of its obligation to purchase all of its requirements of Product
from NOVEN and P&GP shall only have the right to acquire Product from an
Alternate Supplier as provided in Section 11.02.

55



--------------------------------------------------------------------------------



 



  11.02   Reasonable Assistance; Limited License. In the event of a termination
of this Agreement by P&GP pursuant to any of Sections 9.02(a), 9.02(b), 9.02(c)
or 9.02(f), or by NOVEN pursuant to Section 9.02(d):     (a)   if P&GP has not
already qualified an Alternate Supplier under Section 11.01, then, upon request
of P&GP and at P&GP’s expense, NOVEN shall provide reasonable assistance to an
Alternate Supplier identified by P&GP and approved by NOVEN (such approval not
to be unreasonably withheld or delayed) and access to such of NOVEN’s
Confidential Information and Technology as may be reasonably necessary for such
Alternate Supplier to manufacture Product for sale to P&GP; provided, that such
Alternate Supplier shall be bound by obligations of confidentiality in favor of
NOVEN consistent with those set forth in this Agreement and the License
Agreement; and provided further, that all reasonable costs and expenses,
including reasonable out-of-pocket expenses incurred by NOVEN, associated with
qualifying such Alternate Supplier in accordance with the plan therefor agreed
upon by the parties and approved in writing by P&GP shall be paid by P&GP or
reimbursed to NOVEN to the extent applicable, it being understood that NOVEN
shall have no obligation to take any action with respect to the qualification of
an Alternate Supplier unless and until NOVEN receives written approval from P&GP
of any such out-of-pocket expenses;     (b)   subject to Section 11.03, the
license granted to P&GP in the License Agreement shall be deemed to include the
right of P&GP to have Product made on its behalf by the Alternate Supplier
approved by NOVEN under Section 11.01 or 11.02(a), as applicable, for the term
of the License Agreement;     (c)   subject to Section 11.03, to the extent, but
only to the extent, that such Alternate Supplier requires a license to any
manufacturing know-how of NOVEN in order for such Alternate Supplier to
manufacture the applicable Product(s) for P&GP, NOVEN agrees to grant such a
license on a limited basis to the extent (but only

56



--------------------------------------------------------------------------------



 



      to the extent) reasonably necessary for such manufacture, which license
shall be restricted solely to use in the manufacture of Product for P&GP as
contemplated in this Agreement; and     (d)   NOVEN will use commercially
reasonable efforts to continue to supply Product to P&GP pursuant to the terms
and conditions of this Agreement, subject to any force majeure event or
inability of NOVEN to supply Product to P&GP, until an Alternate Supplier is
qualified but in no event more than *** after termination; provided that P&GP
shall pay to NOVEN a surcharge in such amount, if any, as is necessary to bring
NOVEN’s Gross Margin for the Product to at least *** during such period.
Notwithstanding the foregoing, in the circumstance of a termination of this
Agreement by NOVEN pursuant to Section 9.02(d) only, the provisions of
Section 5.06 shall govern the terms of NOVEN’s continued supply of Product and
P&GP’s payment of such surcharge.     (e)   Except as expressly provided in this
Section 11.02, neither P&GP nor any Alternate Supplier shall have any license
under the NOVEN Patents, NOVEN’s rights in any Joint Developments (as defined in
the License Agreement) or the Technology to make or have the Product made by any
manufacturer or supplier other than NOVEN.     (f)   The Alternate Supplier
qualified by P&GP pursuant to Section 11.01 shall have the right to manufacture
up to three (3) batches of Product as necessary to validate its manufacturing
process, and up to three (3) batches of Product each year thereafter, as
necessary to maintain validation of such Alternate Supplier’s manufacturing
process. These batches will be considered saleable Product. To the extent any
such batches produced by an Alternate Supplier are indicated on any Rolling
Forecast or Three-Year Forecast submitted by P&GP hereunder, P&GP will designate
such batches as batches to be produced by the Alternate Supplier on such Rolling
Forecast or Three-Year Forecast, and such amounts will not be deemed as Product
forecasted to be ordered from NOVEN hereunder.

57



--------------------------------------------------------------------------------



 



  11.03   Royalties. Notwithstanding the provisions of Section 11.02, the
effectiveness of the license granted to P&GP under the License Agreement and of
any license granted by NOVEN to any Alternate Supplier in accordance with
Section 11.02, shall be at all times conditioned upon P&GP’s payment of
Royalties, Milestone Payments and other amounts payable to NOVEN with respect to
the sales of any Product supplied to P&GP by any Alternate Supplier and sold by
P&GP (or any Affiliate, successor, assignee, sublicensee, delegatee or partner
of P&GP) in accordance with the terms and conditions of the License Agreement,
as well as P&GP’s payment obligations under this Agreement, and all such
licenses shall terminate in the event P&GP shall breach its obligations
thereunder or hereunder (subject to any applicable cure periods).

Article 12. Steering Committee. To facilitate the manufacture of Product
hereunder, NOVEN and P&GP shall each, within thirty (30) days of the Effective
Date, nominate representatives from their respective employees, full time
consultants or Affiliates to a Steering Committee (the “Steering Committee”) to
serve in an advisory capacity with respect to their respective obligations under
this Agreement to (a) review manufacturing operations for the purpose of
considering, proposing and developing improvements to the ordering and
manufacturing process and to the way the parties communicate and interact,
(b) consider strategic planning and facilitate manufacturing operations,
(c) provide ongoing advisory services with respect to manufacturing services
hereunder, and (d) attempt to resolve amicably any disputes arising between
NOVEN and P&GP with respect to day-to-day operations. The Steering Committee is
intended to provide a mechanism to foster a better working relationship between
the parties. Except as otherwise expressly provided herein, the Steering
Committee shall not have any authority or responsibility hereunder or require
any matter to be brought (and no party shall be required to bring any matter)
before the Steering Committee prior to pursuing any available remedy.
Furthermore, no action of the Steering Committee shall conflict or be
inconsistent with the terms of this Agreement absent an amendment to this
Agreement agreed to by the

58



--------------------------------------------------------------------------------



 



parties in writing. NOVEN and P&GP shall appoint as members of the Steering
Committee a reasonable number of suitably qualified and experienced
representatives of each of NOVEN and P&GP and shall each designate one member
appointed by it to be the principal contact in relation to the day to day
management of and administration of this Agreement. Each of NOVEN and P&GP shall
appoint no more than four persons to the Steering Committee. The Steering
Committee shall meet at regular intervals on such dates and at such locations as
may be agreed upon by NOVEN and P&GP, in person or by video or telephone
conference. In particular, the Steering Committee shall strive to meet at least
once per quarter, but in any event shall meet no less than twice per year during
the Term unless otherwise agreed by NOVEN and P&GP. The Steering Committee may
also meet upon fifteen (15) days’ written request by either NOVEN or P&GP,
should circumstances necessitate such a meeting, and if requested by either
party, an expanded Steering Committee will meet to discuss forecasting
assumptions and other information regarding market conditions and expected
demand for the Product.

Article 13.   General Provisions.

  13.01   Force Majeure. Neither NOVEN nor P&GP shall be deemed to be in breach
hereof on account of any delay or failure in supply or other performance (except
the payment of money) caused in whole or in part by, or otherwise materially
related to, the occurrence of any contingency beyond the performing party’s
control, including but not limited to: war or hostility; failure or delay of
land, water or air transportation; governmental action; strikes or other labor
disputes; accident, fire, explosion, flood, storm or other acts of God;
unavailability or shortage of Raw Materials; or, in general, any other cause
where NOVEN or P&GP has exercised reasonable care in the prevention thereof;
provided that the party so affected shall give immediate notice thereof to the
other party and shall render the delayed performance in the manner as
practicable as possible after such event of force majeure has ceased or
otherwise abated sufficiently in order to permit it to do so without incurring
any material additional expense which it would not have had in the absence of
such event of force majeure.

59



--------------------------------------------------------------------------------



 



  13.02   Notices. All notices, requests, reports, demands and other
communications made or given under the terms of this Agreement or in connection
herewith shall be in writing and shall be delivered personally or sent by
facsimile transmission, air courier or registered or certified mail, return
receipt requested, and shall be addressed to the appropriate party at the
addresses set forth in Schedule 3 hereto or to such other address or place as
such party may from time to time designate in writing. Any notice, request,
demand or other communication given or made pursuant to this Section 13.02 shall
be deemed to have been delivered (a) when delivered, if delivered personally,
(b) when sent (with written confirmation received), if sent by facsimile
transmission on a Business Day, (c) on the first Business Day after dispatch
(with written confirmation received), if sent by facsimile transmission on a
calendar day other than a Business Day, (d) on the second Business Day after
dispatch, if sent by air courier, and (e) on the fifth Business Day after
mailing, if sent by mail.     13.03   Governing Law. This Agreement and any
claims, disputes or causes of action relating to or arising out of this
Agreement shall be governed by and interpreted for any and all purposes in
accordance with the laws of New York, without giving effect to the conflicts of
law principles thereof.     13.04   Non-Waiver of Rights. The failure by either
party at any time to enforce any of the provisions of this Agreement shall not
be construed as a waiver of such provisions or any other provisions hereof. The
exercise by either party of any of its rights herein or at law or in equity
shall not preclude or prejudice such party from exercising any other rights
provided herein or at law or in equity. No waiver shall be effective unless it
is in writing and signed by an authorized representative of the waiving party.

60



--------------------------------------------------------------------------------



 



  13.05   Entire Agreement — Modifications. This Agreement, together with the
License Agreement, supersedes all prior agreements, oral or written, between the
parties hereto and contains the entire and only agreement between the parties
and their respective Affiliates regarding the subject matter hereof (except as
otherwise expressly provided herein), and any representation, terms or
conditions relating thereto or in connection therewith, oral or in writing, not
incorporated herein will not be binding upon either party. No modification of
this Agreement or any of the provisions hereof will be binding unless made in
writing with express reference to this Agreement, signed by both parties. All of
the Schedules, and any amendments thereto made pursuant to this Section 13.05,
are a part of this Agreement and are hereby incorporated herein.     13.06  
Agreement Precedence. In the event of any conflict between this Agreement and
any Schedule, Purchase Order, SLEA or Quality Assurance Agreement, this
Agreement will take precedence, unless such other document specifically refers
to this Agreement and indicates that such other document will take precedence
over this Agreement.     13.07   Assignment. Except with respect to any
sublicensee approved by NOVEN under the License Agreement (and in such instance,
only to the extent of such sublicensee’s approved sublicense), P&GP shall not
have the right to assign this Agreement or delegate any of its rights,
interests, duties or obligations hereunder without the prior written consent of
NOVEN, which consent may be granted or withheld in NOVEN’s sole discretion. In
the event NOVEN shall consent to any such assignment or delegation, (a) the
assignee or delegatee shall confirm in writing to and for the benefit of NOVEN
that it will comply with the covenants and agreements of P&GP hereunder, and
(b) no such assignment or delegation pursuant to this Section 13.07 shall
relieve P&GP of any of its obligations or liabilities under this Agreement.
NOVEN shall not have the right to assign or delegate to any third party its
obligations under this Agreement without the express prior written consent of
P&GP. Notwithstanding the foregoing, (i) either party may assign this Agreement
to any of its Affiliates without the prior written consent of the other party;
provided, that no such assignment of this

61



--------------------------------------------------------------------------------



 



      Agreement shall relieve the assignor of any of its obligations or
liabilities under this Agreement, (ii) either party may assign this Agreement
without the other party’s prior written consent in connection with the transfer
or sale of all or substantially all of its assets or business or its merger or
consolidation with another Person upon written notice to the other party, and
(iii) P&GP may assign this Agreement without Noven’s prior written consent in
connection with a transaction in which P&GP is spun off as an independent
publicly traded company, provided that such assignment shall be to such company.
Any attempted assignment in violation of this Section 13.07 shall be void.    
13.08   Partial Invalidity. Should any one or more provisions of this Agreement
be invalid or unenforceable in any jurisdiction, such provision(s) shall be
ineffective to the extent of such invalidity or unenforceability in such
jurisdiction, and the parties shall substitute for the invalid provision(s) a
valid provision(s) which achieves as much as possible the purport, sense and
economic purpose of the invalid provision(s), without rendering invalid or
unenforceable any such provision(s) in any other jurisdiction, and without
affecting the validity or enforceability of the remaining provisions of this
Agreement.     13.09   Contractor Status. NOVEN is an independent contractor and
nothing herein contained and no course of dealing between the parties will
create or be deemed to create an agency, partnership, joint venture or any other
relationship, fiduciary or otherwise between the parties hereto. Neither party
is granted any right or authority to assume or to create an obligation or
responsibility, express or implied, on behalf of or in the name of the other
party or bind the other party in any manner whatsoever, and neither party shall
hold itself out as having such authority. All personnel of NOVEN shall be solely
employees of NOVEN and shall not represent themselves as employees of P&GP. All
personnel of P&GP shall be solely employees of P&GP and shall not represent
themselves as employees of NOVEN.

62



--------------------------------------------------------------------------------



 



  13.10   Disputes. In the event of any controversy or claim arising out of,
relating to or in connection with any provision of this Agreement, or the rights
or obligations of the parties hereunder, the parties shall try to settle their
differences amicably among themselves. Either party may initiate such informal
dispute resolution by sending written notice of the dispute to the other party,
and within ten (10) calendar days after such notice, appropriate representatives
of the parties shall meet for attempted resolution by good faith negotiations.
If such representatives are unable to resolve promptly such disputed matter, it
shall be referred to the presidents of NOVEN and P&GP, or their respective
designees, for discussion and resolution. If such personnel are unable to
resolve such dispute within thirty (30) calendar days of initiating such
negotiations, the parties agree first to try in good faith to settle the dispute
by mediation in Washington, D.C. under the Commercial Mediation Rules of the
American Arbitration Association. If following any such mediation the parties
still have not been able to resolve any such dispute, the parties agree to
submit the dispute to final and binding arbitration before a single arbitrator
in Washington, D.C. under the Commercial Arbitration Rules of the American
Arbitration Association. The parties agree that a judgment may be entered on the
arbitrator’s award in any court of competent jurisdiction. The arbitrator in
reviewing any claim under this Agreement shall have the exclusive authority to
determine any issues as to the arbitrability of any such claim or related
disputes under this Agreement. In reaching a decision, the arbitrator shall
interpret, apply and be bound by this Agreement and by Applicable Law. The
arbitrator shall have no authority to add to, detract from or modify this
Agreement or any Applicable Law in any respect. The arbitrator may not grant any
remedy or relief that a court of competent jurisdiction could not grant, nor any
relief or remedy greater than that sought by the parties, nor any punitive,
incidental or consequential damages,

63



--------------------------------------------------------------------------------



 



      except to the extent any such punitive, incidental or consequential
damages are payable to a third party. Any up-front costs of the arbitrator shall
be borne equally by the parties; provided, however, that the non-prevailing
party in any such arbitration shall pay, and to the extent applicable reimburse
the prevailing party for, the costs and expenses of the arbitrator, including
costs and expenses payable to the American Arbitration Association and to the
arbitrator; and provided further, that in the event each party prevails as to
certain claims in connection with any such arbitration, the fees of the
arbitrator shall be paid and/or reimbursed in accordance with the decision of
the arbitrator. Each party shall bear its own costs incurred in connection with
attorneys’ fees and related expenses. Notwithstanding the foregoing provisions
of this Section 13.10, nothing in this Agreement shall limit or in any way
restrict the ability of any party to seek injunctive or other equitable relief
in a court or other judicial body.     13.11   Audits.     (b)   It is agreed
that P&GP may arrange, through NOVEN’s management, routine observational visits
by technical or corporate quality assurance personnel to NOVEN’s manufacturing
facility. In connection with such visits, P&GP’s and/or its Affiliate’s
representatives will be escorted at all times by NOVEN personnel.     (c)  
Manufacturing Audits will be conducted in accordance with the Quality Assurance
Agreement.     13.12   Time Periods. Any notice or other time period hereunder
that ends on a day other than a Business Day, counting forward or backward, as
the case may be, shall automatically be extended to the next Business Day.
Unless indicated as Business Days, references in this Agreement to days shall
mean calendar days.     13.13   Expenses. Except as expressly set forth herein,
each party hereto shall bear all fees and expenses incurred by such party in
connection with, relating to or arising out of the execution, delivery and
performance of this Agreement and the performance of its obligations hereunder,
including attorneys’, accountants’ and other professional fees and expenses.

64



--------------------------------------------------------------------------------



 



  13.14   Binding Effect; No Third Party Beneficiaries. This Agreement shall
inure to the benefit of and be binding upon the parties hereto and their
successors and permitted assigns. Nothing in this Agreement, express or implied,
is intended to confer on any Person other than the parties hereto, and their
respective indemnitees, successors and permitted assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement.     13.15  
Interpretation. The article and section headings contained in this Agreement are
for convenience of reference only and shall not affect the meaning or
interpretation of this Agreement. As used in this Agreement, any reference to
the masculine, feminine or neuter gender shall include all genders, the plural
shall include the singular, and singular shall include the plural. Unless the
context otherwise requires, the term “party” when used herein means a party
hereto. References herein to a party or other Person include their respective
successors and assigns. Unless the context otherwise requires, references herein
to Articles, Sections, Exhibits and Schedules shall be deemed references to
Articles and Sections of, and Exhibits and Schedules to, this Agreement. Unless
the context otherwise requires, the words “hereof,” “hereby” and “herein” and
words of similar meaning when used in this Agreement refer to this Agreement in
its entirety and not to any particular Article, Section or provision hereof.
With regard to each and every term and condition of this Agreement, the parties
understand and agree that the same have or has been mutually negotiated,
prepared and drafted, and that if at any time the parties desire or are required
to interpret or construe any such term or condition or any agreement or
instrument subject thereto, no consideration shall be given to the issue of
which party actually prepared, drafted or requested any term or condition of
this Agreement.     13.16   Counterparts. This Agreement shall become binding
when any one or more counterparts hereof, individually or taken together, shall
bear the signatures of each of the parties hereto. This Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original as against the party whose signature appears thereon, but all of which
taken together shall constitute but one and the same instrument. Each party may
execute this Agreement on a facsimile of the Agreement. In addition, facsimile
signatures of authorized signatories of either party shall be valid and binding
and delivery of a facsimile signature by either party shall constitute due
execution and delivery of this Agreement.

65



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

              NOVEN PHARMACEUTICALS, INC.        
 
            (NOVEN)        
 
           
By:
  /s/ Richard P. Gilbert        
 
           
 
           
Title:
  Vice President — Operations        
 
           
 
           
Date:
  August 14, 2008        
 
           
 
            P&G PHARMACEUTICALS, INC.        
 
            (P&GP INC.)        
 
           
By:
  /s/ Woody Keown   Form    
 
           
 
           
Title:
  Director, Purchasing   Finance    
 
           
 
           
Date:
  August 14, 2008   Execution    
 
           
 
            P&G PHARMACEUTICALS, S.A.R.L        
 
            (P&GP SARL)        
 
           
By:
  /s/ P. Slater   Form    
 
           
 
           
Title:
  Purchasing Director   Finance    
 
           
 
           
Date:
  August 13, 2008   Execution    
 
           

66